Case 1:19-cv-02005-LPS Document 10-1 Filed 12/18/19 Page 1 of 18 PageID #: 764




                        EXHIBIT 1
       Case 1:19-cv-02005-LPS Document 10-1 Filed 12/18/19 Page 2 of 18 PageID #: 765


                                                                                       1


                 1                        IN THE UNITED STATES DISTRICT COURT

                 2                        IN AND FOR THE DISTRICT OF DELAWARE

                 3                                   - - -
                      CVIN LLC (d/b/a VAST NETWORKS) a
                 4    California Limited Liability Company,             : CIVIL ACTION
                                                                        :
                 5                              Plaintiff,              :
                      v                                                 :
                 6                                                      :
                      CLARITY TELECOM, LLC (d/b/a VAST                  :
                 7    BROADBAND), a Delaware Limited                    :
                      Liability Company; and DOES 1-100,                :
                 8                                                      : NO. 17-417-LPS
                                                Defendants.
                 9
                                                                - - -
                 10
                                                  Wilmington, Delaware
                 11                              Monday, October 2, 2017
                                                 Oral Argument Hearing
                 12
                                                                - - -
                 13
                      BEFORE:          HONORABLE LEONARD P. STARK, Chief Judge
                 14
                      APPEARANCES:                              - - -
                 15

                 16                  RICHARDS, LAYTON & FINGER, LLP
                                     BY: KELLY E. FARNAN, ESQ., and
                 17                       NICOLE K. PEDI, ESQ.

                 18                       and

                 19                  COBALT, LLP
                                     BY: VIJAY K. TOKE, ESQ.
                 20                       (Berkeley, California)

                 21                             Counsel for Plaintiff

                 22

                 23

                 24

                 25                                              Brian P. Gaffigan
                                                                 Registered Merit Reporter




1 of 17 sheets                              Page 1 to 1 of 36                         10/10/2017 08:53:36 AM
                                                             2                                                                             4
      Case 1:19-cv-02005-LPS Document 10-1 Filed 12/18/19 Page 3 of 18 PageID #: 766
  1   APPEARANCES: (Continued)
                                                                                1               MS. FARNAN: Yes, Your Honor. Mr. Toke is going
  2
                                                                                2   to handle both motions for us.
  3          DEVLIN LAW FIRM, LLC                                               3               THE COURT: All right. Well, I'll allow the
             BY: JAMES M. LENNON, ESQ.
  4                                                                             4   defendants to argue both at the same time, if you wish.
                  and                                                           5   I'll tell you I'm mostly focused on the motion to transfer
  5
             ALSTON & BIRD, LLP                                                 6   but certainly say whatever you like about the motion to
  6          BY: LARRY C. JONES, ESQ.                                           7   dismiss as well. It's all up to your time limit, of course,
                (Charlotte, North Carolina)
  7                                                                             8   which will start now.
                    Counsel on behalf of Defendant                              9               MR. JONES: Thank you.
  8                 Clarity Telecom (d/b/a Vast Broadband)
                                                                               10               Your Honor, this presents a rather unique set of
  9                                                                            11   circumstances at least in my career. I'm sure you have seen

                                                                               12   something like this before. But this presents a motion for
 10
                                                                               13   transfer and a situation where there is a plaintiff that is
 11
                                                                               14   not a Delaware company suing a defendant that is not a
 12                                                                            15   Delaware company -- excuse me -- who is a Delaware company

                                                                               16   but who has no business activities or operations in Delaware
 13
                                                                               17   and even the plaintiff has no business operations in
 14                    - oOo -
                                                                               18   Delaware. So the single thread between the activities that
 15                PROCEEDINGS
 16           (REPORTER'S NOTE: The following hearing was                      19   gave rise to this lawsuit and the activities of the parties
 17   held in open court, beginning at 12:08 p.m.)
                                                                               20   is the fact that my client is a Delaware LLC.
 18               THE COURT: Good afternoon. I'll have you put
 19   your appearances on the record, please.                                  21               THE COURT: Well, they say that when your
 20               MS. FARNAN: Good afternoon, Your Honor.
                                                                               22   customers are in Delaware, they can do business with you
 21               THE COURT: Good afternoon.
 22               MS. FARNAN: Kelly Farnan from Richards Layton &              23   from Delaware; is that correct?
 23   Finger on behalf of the plaintiff. I'm joined at counsel
                                                                               24               MR. JONES: That is incorrect, Your Honor. My
 24   table by Vijay Toke from Cobalt and Nicole Pedi from my
 25   office.                                                                  25   client is your standard cable, Internet, telephone

                                                             3                                                                             5



  1                MR. TOKE: Good afternoon.                                    1   combination provider. It is limited by law. It is limited

  2                THE COURT: Welcome.                                          2   by local franchise agreements and state laws to servicing

  3                MS. FARNAN: And just in terms of proceeding                  3   customers with those Internet broadband services only in

  4   today, Your Honor, it would be our preference to do one                   4   parts of South Dakota, Iowa, and Minnesota.

  5   motion, then the other. I think the defendants would prefer               5               If you go to your office, sure, you can access

  6   to move together, so whatever Your Honor's preference is                  6   my client's website, and you may like what you see there,

  7   we'll do.                                                                 7   but when you try to order my client's services, and you input

  8                THE COURT: Okay. Thank you.                                  8   where you live by zip code or whatever, you will be told:

  9                MR. LENNON: Thank you.                                       9   Sorry, we cannot provide services to you.

 10                THE COURT: Good afternoon.                                  10          So Delaware residents are not subject to my

 11                MR. LENNON: Good afternoon, Your Honor. Jim                 11   client's advertising or promotion or the provision of its

 12   Lennon of the Devlin Law Firm and Larry Jones of Alston &                12   services. The only thread between my client's activities

 13   Bird representing Clarity Telecom, LLC.                                  13   and Delaware is the fact that it is a Delaware company.

 14                THE COURT: Thank you. And did Ms. Farnan                    14               THE COURT: So maybe I wasn't clear. My

 15   accurately represent the defendant's preference as to how                15   understanding is if I was one of your customers, let's say,

 16   we proceed?                                                              16   in South Dakota and I had occasion to travel to Delaware and

 17                MR. JONES: I would rather argue both motions.               17   I had some sort of device with me and I wanted to access

 18   There is an overlap in the subject matter of the motion to               18   the Internet or maybe watch cable TV that I could do that

 19   transfer and the motion to dismiss in that each deals at                 19   through you because I'm a customer of yours even though I am

 20   least in part with where the allegedly infringing activities             20   actually in Delaware. Is that true?

 21   occurred, and so I'll do it the way you want to do it. I                 21               MR. JONES: That is true. You could access, if

 22   would prefer to just go from the motion to transfer into the             22   you were a resident, each of those territories and brought

 23   motion to dismiss the cases.                                             23   your iPad or iPhone with you. You could utilize the services

 24                THE COURT: And is the same individual arguing               24   while traveling, but you could never get the services initially.

 25   both motions on the plaintiff's side?                                    25   And, as I said, the services would not be advertised and

10/10/2017 08:53:36 AM                                               Page 2 to 5 of 36                                                       2 of 17 sheets
                                                                  6                                                                          8
       Case 1:19-cv-02005-LPS Document 10-1 Filed 12/18/19 Page 4 of 18 PageID #: 767
  1   promoted here.                                                             1                MR. JONES: Then you need not weigh that

  2                So the problem is if you exercise your discretion             2   factor very heavily against us. Maybe we should get some

  3   and retain venue in this case when there is only that nexus,               3   deference though because there is some inconvenience. It

  4   the fact that it's a Delaware company to begin with, then                  4   is anti-convenient, maybe only to a small extent.

  5   what you are basically saying, with all due respect, is any                5                THE COURT: Well, going back to what weight to

  6   Delaware company can be sued under the general venue statute               6   give their preference of Delaware as the forum. I recognize

  7   and venue will rest here for anything that that Delaware                   7   there are cases that say what you have said, but there are

  8   company does anywhere in this country, and I don't think that              8   other cases that say when there is legitimate and rational

  9   comes within the limitations that the courts have put on the               9   reasons for that selection, that it still gets some significant

 10   application of the general venue statute.                                10    weight. So I guess, tell me why I shouldn't follow those

 11                Now, when you look at the general venue statute,            11    cases. And, secondarily, do you dispute that the plaintiff

 12   it doesn't tell you a lot definitively. It tells you that                12    has legitimate and rational reasons for preferring Delaware?

 13   this decision depends upon what you deem to be the convenience           13                 MR. JONES: The reason is it can get away with

 14   of the parties and the witnesses and the interest of justice.            14    it was Delaware is the state of residence of the defendant.

 15   And then the courts have given you a list of factors which               15                 THE COURT: Is that illegitimate or irrational?

 16   you are very well familiar with and the plaintiff is trying              16                 MR. JONES: It is permissible. I don't think --

 17   to score big points on the very first of the private interest            17    when you talk about whether it is irrational, you have to

 18   factors, that is the plaintiffs own preference for the venue             18    consider what are the other factors that go into this

 19   for this lawsuit.                                                        19    lawsuit? What activities give rise to the infringement

 20                However, the plaintiff itself is not even a                 20    claim?

 21   Delaware company, and the courts have said that when the                 21                 The plaintiff in its own brief says that these

 22   plaintiff is not itself a Delaware company or a company in               22    claims arose out of activities in the Clarity service area,

 23   the state in which it chose venue, then the plaintiff's                  23    those three states that I mentioned. Plaintiff's own brief

 24   preference is to be given very little deference -- very                  24    also says that confusion, if it occurred, will have occurred

 25   little deference. The minimal amount of deference would be               25    in that area, the Clarity service area.

                                                                  7                                                                          9



  1   appropriate here.                                                          1                From trying trademark lawsuits, plaintiff's

  2                The status of our client as a Delaware company                2   counsel knows, as do I and as does the Court, that if there

  3   selling products or services which might migrate with its                  3   is a survey to vet the issue of the likelihood of confusion,

  4   customers in their service area to Delaware, that only                     4   the survey has to be directed to the customers or potential

  5   proves that you may exercise your discretion and retain                    5   customers who are subjected to the allegedly infringing

  6   venue of the lawsuit, but it does not inform the decision                  6   activities. You are not going to be conducting -- we're

  7   that the interest of justice, and the convenience of the                   7   not going to be conducting, that is, a survey of people in

  8   parties would be favored by retaining the lawsuit here.                    8   Delaware because I'm confident that you would not consider

  9                In fact, the plaintiff does not, in my opinion,               9   that to be probative of whether the people in the Clarity

 10   posit any particular facts that would inform or support                  10    service area are likely to be confused when exposed to the

 11   the conclusion that retaining the lawsuit here is for the                11    Vast trademark.

 12   convenience of the parties. One party will have to travel                12                 THE COURT: But, of course, you are not going to

 13   across the entire country for any activity in this lawsuit.              13    do it in the Eastern District of Missouri either, so what

 14   One party will have to travel halfway across the country for             14    relevance does that have that you are not asking to transfer

 15   trial or activity. It is not convenient to travel twice as               15    the case to where the claim arose, where the confusion would

 16   far even though you don't have to do it very many times. So              16    arise?

 17   you can't say their choice of venue here is promoting the                17                 MR. JONES: There are third-party witnesses

 18   convenience of the parties.                                              18    apparently that the plaintiff is going to count on, and it

 19                THE COURT: Aren't we essentially talking                    19    says so in its brief.

 20   about traveling I guess from California to St. Louis or                  20                 I'm sorry. I'm having some vision troubles this

 21   Philadelphia? Isn't that what it pretty much comes down to?              21    morning.

 22                MR. JONES: I think so.                                      22                 THE COURT: Are you okay? Do you need a break?

 23                THE COURT: So on what basis could I conclude                23                 MR. JONES: No, no. I, I ...

 24   that there is any real material difference other than                    24                 THE COURT: If you are okay, you need not

 25   another hour or hour and-a-half I suppose in the air?                    25    explain.

3 of 17 sheets                                                        Page 6 to 9 of 36                                            10/10/2017 08:53:36 AM
                                                              10                                                                          12
      Case 1:19-cv-02005-LPS Document 10-1 Filed 12/18/19 Page 5 of 18 PageID #: 768
  1               MR. JONES: I spent most of the night on the                  1   legal standards is activity that occurred in North Carolina

  2   telephone with American Airlines trying to find this suit.               2   where those doughnuts were made.

  3               THE COURT: Oh, I'm sorry to hear that.                       3               The fact that a defendant's product will migrate

  4               MR. JONES: My eyes are tired this morning. I                 4   across the country from time to time as people put things in

  5   am having trouble.                                                       5   their car or their bags such as their iPads and iPhones is of

  6               So, no, the survey would be targeted at the                  6   no particular consequence, Your Honor. And the courts have

  7   residence within that geographic territory in the Midwest,               7   made it very clear that it is of no particular consequence

  8   which is a very short distance from the Eastern District                 8   that you can access an Internet website from anywhere in this

  9   of Missouri.                                                             9   country, or anywhere in the world. That does not play in the

 10               THE COURT: So it may be more convenient. I                 10    rational analysis of what is convenient for the third-party

 11   hear that. I guess the larger point, though, is you face a             11    witnesses and what is in the interest of justice.

 12   heavy burden. You don't dispute that. It's the law here                12                That is outside I submit the legitimate interest

 13   in the Third Circuit. And one of the things that makes                 13    of justice to subject a defendant that is a localized business

 14   this not quite unique but interesting is that a lot of the             14    to venue having to defend a lawsuit by a company that is a

 15   factors you point to, to say why Delaware is not convenient,           15    West Coast company, operates only in the Fresno, California

 16   point towards a District that you don't want to go to. You             16    area who chooses to sue in Delaware for some reason.

 17   want to go to where you are physically located, but that is            17           And I think I know what the reason is, but that

 18   not where your company operates.                                       18    doesn't come into the analysis. Their reason doesn't come

 19               MR. JONES: Then the Court may exercise its                 19    into the analysis. At least, the reason I'm thinking of

 20   discretion and transfer this lawsuit to a nearby District              20    doesn't come into the analysis. They can justify their choice

 21   within Iowa, Minnesota, or South Dakota if the Court thinks            21    because the law says they can sue us here.

 22   that that is more rational and would be more convenient                22                THE COURT: Your client chose to be a Delaware

 23   for the parties and the witnesses. And as I said, the                  23    entity. It's hard to be persuaded by the argument that it's

 24   plaintiff, in its own brief, says that there are witnesses             24    against the interest of justice for them to be sued in the

 25   in our service area.                                                   25    very state where they chose for whatever reason they chose

                                                              11                                                                          13



  1               I would also point out that in the plaintiff's               1   to become an entity.

  2   brief, they say at page 13, "trademark infringement claims               2               MR. JONES: Then I submit, Your Honor, that

  3   are deemed to arise where the passing off occurs or where                3   what this Court would be saying to the world is any of the

  4   the allegedly infringing products are sold to customers who              4   gadzillion Delaware LLCs and corporations may be sued by

  5   may be confused.                                                         5   anyone in this country in Delaware for any cause of action

  6               They know that the heart of this lawsuit is what             6   that does not have its own special venue statute, such as

  7   is going on when my client uses Vast to sell, offer to sell,             7   the patent venue statute, but for those causes of action

  8   and provide those services.                                              8   which are controlled by the general venue statute, then such

  9               That activity, if not in sight to Missouri, is               9   a ruling would be saying that the doors of this courthouse

 10   close by, in one of the nearby states. The activities that             10    are not only welcoming, we're going to retain every lawsuit

 11   are conducted by the folks on the ground are managed from              11    against every Delaware corporation filed for any reason by

 12   Sikeston, Missouri in the Eastern District of Missouri. The            12    anybody from anywhere about activities conducted anywhere.

 13   decision to document the allegedly infringing mark was made            13                That is eviscerating the standard of the

 14   by the officers in Sikeston, Missouri using the services of            14    convenience of the parties and the interest of justice.

 15   a branding company that is based in the Eastern District of            15    That is saying, no, the determining factor was the defendant

 16   Missouri.                                                              16    a Delaware LLC or a Delaware corporation. That is not

 17               So there is a strong factual nexus between the             17    dispositive of the issue.

 18   operative facts of this lawsuit and Missouri and its nearby            18                THE COURT: Well, it wouldn't necessarily, and I

 19   geographic areas. There is no such nexus with Delaware.                19    would not intend it at least to be that that is dispositive,

 20          And, again, I point out that you can buy, if                    20    but as you have acknowledged, it is the law permits them to

 21   you go down and buy -- if I bought doughnuts from a local              21    sue your client here. That triggers an analysis under Jumara

 22   doughnut shop in North Carolina before I left yesterday and            22    where the burden is very much on you, and it is a heavy burden

 23   came up here to Delaware and ate them for breakfast this               23    under the case law, and it requires the Court to do a fact

 24   morning and got ill, I may have gotten ill in Delaware but             24    specific analysis as to the interest of convenience. And

 25   the activity that has to be analyzed and is subjected to               25    here, among other things, you chose to ask me to analyze a

10/10/2017 08:53:36 AM                                             Page 10 to 13 of 36                                                     4 of 17 sheets
                                                                   14                                                                             16
       Case 1:19-cv-02005-LPS Document 10-1 Filed 12/18/19 Page 6 of 18 PageID #: 769
  1   preference of a District which is not the one where the case                  1   in the outcome of the case. And I would submit this being a

  2   arose, so I'm not sure that a decision to deny your motion                    2   trademark infringement case in which the Court is ostensibly

  3   could reasonably be spun in the way you are arguing.                          3   protecting the customers from confusion, it is the consumers

  4                  MR. JONES: Well, Your Honor, you may transfer                  4   who are in or near Missouri that the Court is to protect.

  5   it to any jurisdiction where the case may have been brought.                  5   It has no particular interest in protecting the consumers of

  6   While my client is not a Minnesota, Iowa, or South Dakota                     6   Delaware because we are not lawfully allowed to come here.

  7   corporation, another venue statute -- excuse me -- another                    7               With respect to the statutory claims, the motion

  8   statute says that the claim could be brought where the cause                  8   to dismiss, they are basically claims that sound in trademark

  9   of action arose, so you may transfer the case to one of those.                9   infringement. And as I mentioned earlier, for the reason that

 10                  THE COURT: Sure. But the Jumara factor is the                10    the activities, the operative activities that give rise to

 11   defendant's preference, and at least up until this discussion,              11    these claims are not affecting Delaware consumers, then the

 12   my understanding was your preference was the Eastern District               12    consumer protection statute should not apply to what my client

 13   of Missouri, and that is what I am focused on.                              13    does in South Dakota, Iowa, and Minnesota from operations

 14                  MR. JONES: I apologize. I do think that there                14    managed in Missouri. That is not anything that remotely

 15   is a strong nexus with the Eastern District of Missouri,                    15    affects Delaware residents and businesses.

 16   more so than with either of those other three individual                    16                Thank you.

 17   areas. Part of the operations which are managed by Missouri                 17                THE COURT: That's it? Okay. We'll save your

 18   people in the Missouri office occur in each of those three                  18    time for rebuttal.

 19   states, but the core of the company, the location of the                    19                Now we'll hear from plaintiff.

 20   direction of the company, the location of where the choice                  20                MR. TOKE: Good afternoon, Your Honor. I'll,

 21   was made to undertake this brand of three years ago, all                    21    of course, address the motion to transfer first.

 22   of that was in Missouri. So we chose to ask for it to                       22                As the Court noted, the defendant bears the

 23   be transferred to Missouri because we think Missouri is                     23    burden in a motion to transfer. It is a heavy burden. The

 24   more sufficiently or more significantly connected to the                    24    Third Circuit and this Court have repeatedly ruled that.

 25   operative facts than either South Dakota, Iowa, or Minnesota.               25    And Clarity has failed to meet that burden.

                                                                   15                                                                             17



  1   But if you consider the factor, if you consider that South                    1               I'll first turn to the issue of the plaintiff's

  2   Dakota, Iowa and Minnesota are, their activities there are                    2   -- the deference of the plaintiff's decision to sue here in

  3   relevant, then that, too, would support a conclusion that                     3   the District of Delaware.

  4   the venue for the case will be more convenient for all those                  4               While it's true that there are some cases from

  5   people in Missouri than in Delaware.                                          5   this District that indicate that where a plaintiff has

  6                  Are there any other particular Jumara factors                  6   chosen to sue here but is not on its home turf, that that

  7   that the Court would like to question me about?                               7   decision is entitled to some lessened deference, but it

  8                  THE COURT: That's entirely up to you.                          8   seems to me that the exception to the exception is where

  9                  MR. JONES: I do think that where the claim                     9   there is some rational basis for that choice. Here, that

 10   arose has to be considered to be a very, very significant                   10    rational basis is eight.

 11   factor. And I do think that undoubtedly that weighs heavily                 11                First, the fact that the defendant here is

 12   in favor of the transfer to the Midwest, be it Missouri or                  12    incorporated in Delaware is a rational basis for filing

 13   one of those other areas, because that is no doubt where the                13    here.

 14   claim arose. That is where the idea was given birth. That                   14                And the discussion the Court just had with

 15   is where it was adopted. That is where the activities had                   15    Mr. Jones underscores exactly why this was the best choice

 16   been managed.                                                               16    for venue. The fact is, our home turf of California, as we

 17                  So that factor definitely weighs heavily in our              17    indicated in our opposition papers, we weren't clear whether

 18   favor whereas the plaintiff's choice, because it's not even                 18    or not we would have personal jurisdiction over the

 19   a Delaware company, is to be given little deference. So if                  19    defendant. Therefore, we had to chose some other District.

 20   you are scoring points, and you are not supposed to score                   20                Now, as Mr. Jones has indicated, the service

 21   points, I know, but that is a significant factor that                       21    area is in three separate Districts and the headquarters are

 22   undoubtedly weighs in our factor.                                           22    in yet a fourth state. These are separate and disparate

 23              Some of these others are more or less neutral.                   23    areas which left us with the quandary of which District do

 24                  I will say this. There is a public interest                  24    we go to?

 25   factor that deals with the interest of the respective fora                  25                Well, the easiest District then and most logical

5 of 17 sheets                                                          Page 14 to 17 of 36                                            10/10/2017 08:53:36 AM
                                                              18                                                                            20
      Case 1:19-cv-02005-LPS Document 10-1 Filed 12/18/19 Page 7 of 18 PageID #: 770
  1   District then was the state of incorporation. The law                     1   Mr. Jones mentioned, this is not a regional type of business

  2   allows us to sue here, and that rational decision allowed us              2   as we have got, the defendant here is located in Missouri

  3   to place in one District this case versus having to choose                3   and headquartered. It doesn't have a single -- it doesn't

  4   between several Districts that have service areas that fall               4   have a service area there. As the Court noted, the survey,

  5   within the service area of the defendant or where they were               5   if any survey was done, it wouldn't be done in Missouri, it

  6   headquartered. That is a rational basis for suing here.                   6   would be done in Iowa, probably South Dakota and Minnesota.

  7               Moreover, this Circuit and this District sees a               7   As a result, the District of Missouri isn't the most

  8   lot more IP cases than the Eastern District of Missouri and               8   convenient at all.

  9   has a well developed and stable case law in that area. All                9               Really what this is, is an attempt to try to go

 10   rational bases for suing here in the District of Delaware.              10    to its own home turf on a case that frankly has already been

 11   As a result, that decision should receive extreme deference,            11    decided with regard to the cornerstone of the likelihood of

 12   not the little deference that Clarity suggests.                         12    confusion analysis by the Trademark Trial and Appeal Board.

 13               Turning then to the joint factors themselves.               13    This Court would not be burdened by this type of a case, a

 14          I'll first start with the private factors, the                   14    Lanham Act case which, generally speaking, isn't as heavily

 15   convenience of the parties. This Court has repeatedly noted             15    litigated as a patent case. There is not as much motion

 16   that we don't look to the convenience of the parties, of the            16    practice typically, and we have a potential res judicata

 17   witnesses for discovery. That is a local event. But for                 17    under B&B Hardware under the Supreme Court precedent based

 18   trial, Clarity has not identified a single witness who could            18    on the Trademark Trial and Appeal Board's decision on the

 19   not travel to, would not be available at trial. They have               19    likelihood of confusion. This is just an attempt to try

 20   not met their burden.                                                   20    to go to their headquarters, not necessarily where the

 21               Secondly, with regard to documents. With                    21    infringing activity occurred.

 22   technological advancements today, documents even if located             22                We also do allege that because they're

 23   in Missouri or Iowa or wherever are not difficult to produce            23    Delaware corporations that Clarity does business with, the

 24   at trial here. Once again, Clarity has not met its burden.              24    infringement has occurred here in Delaware as well as any

 25               With regard to the public factors. By Clarity's             25    other place where a company that they have done business

                                                              19                                                                            21



  1   own admission, most of the factors are neutral or do not                  1   with is located or is otherwise incorporated. So the

  2   favor transfer.                                                           2   complaint does encompass allegations with regard to all

  3               With regard to the public policy, this District               3   those things.

  4   and the Delaware courts do have an interest in adjudicating               4               THE COURT: There is no evidence of advertisements

  5   federal claims like Lanham Act claims that can affect Delaware            5   or affirmative use of the trademark here in Delaware, correct?

  6   corporations, as we have alleged in the complaint. A number               6               MR. TOKE: That is true, Your Honor. But as we

  7   of our client's customers, not their local customers but the              7   noted, there is the ability to use, for Clarity's customers

  8   national customers, are large corporations, many of which are             8   traveling throughout the United States, to be able to access

  9   Delaware corporations.                                                    9   those services from wherever, including Delaware. So it is

 10          We have also alleged by implication that a                       10    true that we, at least currently, don't have any, any

 11   number of the defendant's customers, which are the same large           11    evidence to suggest that there is advertising in Delaware.

 12   companies as our client caters to, are Delaware corporations.           12    We don't know, we obviously haven't conducted discovery, but

 13   And with a little sleight of hand in their opening papers as            13    we do know that Clarity has done business with Delaware

 14   well as their reply papers, they suggest, well, we don't have           14    corporations. So as a result, there may not be advertising

 15   any customers that have a billing address in Delaware. That             15    per se, but there certainly is marketing and working to have

 16   the clear implication of that is that they have Delaware                16    sales with companies that do have incorporation here in

 17   corporations that they do business with. As a result, this              17    Delaware.

 18   Court absolutely has a local interest.                                  18                THE COURT: But as they point out, in today's

 19               Moreover, this Court has also noted that when               19    world, probably every company has done business with a

 20   dealing with federal statutes like the Patent Act or the                20    Delaware corporation. Address that and the larger point

 21   Lanham Act, the interest is national, and that does not                 21    that defendants suggest you would be sending a dangerous

 22   necessarily mean that the District Courts here in Delaware              22    message if we keep venue in this case.

 23   don't have a rational or a public interest in adjudicating              23                MR. TOKE: This Court's jurisprudence on transfer

 24   those cases.                                                            24    is legend. There are cases that have been transferred and

 25               With regard to some of the other points that                25    those that haven't. This decision doesn't send a message that

10/10/2017 08:53:36 AM                                              Page 18 to 21 of 36                                                       6 of 17 sheets
                                                               22                                                                           24
       Case 1:19-cv-02005-LPS Document 10-1 Filed 12/18/19 Page 8 of 18 PageID #: 771
  1   Mr. Jones is suggesting. What it suggests, what message that              1                The passage in the brief that I was trying to

  2   it will send is that if you choose to incorporate in Delaware             2   recall a few minutes ago, and couldn't remember or see it,

  3   and you have done business with other Delaware business                   3   was the passage where they say, "there are likely also

  4   corporations and you are a multistate company that does                   4   witnesses in Iowa, Minnesota, and South Dakota."

  5   business in multiple states and as a result has a much larger             5                I assume that those are actual confusion

  6   reach than just say the doughnut shop example that Mr. Jones              6   witnesses on whom they intend to rely. I don't know. I

  7   gave, then you are potentially subjecting yourself to federal             7   don't know who those third-party witnesses are in those

  8   claims in Delaware. That is not an onerous obligation for                 8   three states, but we'll take plaintiff at his word in his

  9   companies that have chosen to be incorporated and to be                   9   brief. There are third-party witnesses in the vicinity of

 10   protected under the laws of Delaware.                                   10    Missouri and the other areas in which this Court could --

 11               In addition, I will turn, if I may, to the                  11    to which the Court could transfer this lawsuit.

 12   motion to dismiss, Your Honor.                                          12                 When you consider the convenience of known

 13               THE COURT: But before you get to that. On the               13    third-party witnesses, we don't know their names but we know

 14   defendant's preferred forum, which is a factor of course                14    that plaintiff says they're there. We have to take the

 15   under Jumara, under these circumstances, how do you suggest             15    plaintiff at his word.

 16   I analyze it? And what do I look to as defendant's                      16                 And then, Your Honor, there was a red herring

 17   preferred forum?                                                        17    thrown into the plaintiff's argument. I want to make sure

 18               MR. TOKE: Well, defendant's preferred forum                 18    the Court understands one aspect of trademark law as it

 19   should receive very little deference here, Your Honor,                  19    applies to this case. We did apply, our client did apply

 20   because there is not even the nexus under Clarity's own                 20    for a federal -- a national registration of Vast broadband,

 21   admissions. They admit that the nexus of location of the                21    I think it was, and it was rejected because of the senior

 22   passing off is where the infringement occurs, and that is               22    registration of plaintiff.

 23   not in Missouri. Their service area isn't even in Missouri.             23                 From what the plaintiff's attorney said, you'd

 24   So, therefore, under their own argument, Missouri isn't                 24    think that was dispositive of the likelihood of confusion.

 25   the appropriate location, so it should receive very little              25    No, it is not. Under the longstanding Don's Donuts rule

                                                               23                                                                           25



  1   deference, if any.                                                        1   which originated in the 30s or 40s, I think, if you are

  2               THE COURT: You can move on, if you wish.                      2   operating in disparate territories, then even though the

  3               MR. TOKE: With regard to the motion to dismiss,               3   marks might be the same and might be used for the same or

  4   this isn't just a regional decision matter. The DTPA does                 4   very closely related services, the senior party has no

  5   not require that the activities occur within Delaware.                    5   viable cause of action until the circumstances in the

  6   However, there are allegations within the complaint.                      6   marketplace are such that there is a collision of the

  7   Paragraphs 5, 11, 12, and 13 through 16 or 16 through 18                  7   reputations and the operations of the defendant and the

  8   discuss the allegations that include Delaware activities.                 8   plaintiff.

  9   But, again, the DTPA doesn't specifically require local                   9                In this case, when we apply for a national

 10   activity in order to have an actual claim unlike the DCFA.              10    registration, when my client applied, what they were seeking

 11   If anything, those discussions of locality or the localness             11    was a national registration and the Trademark Office said

 12   address the common law and fair competition and trademark               12    you cannot have a national registration which would give you

 13   claims, not the DTPA claims.                                            13    prima facie evidence of the right to use your mark nationwide.

 14               THE COURT: All right. Is there anything else?               14                 We're not saying we have the right to use it

 15               MR. TOKE: That's it, Your Honor.                            15    nationwide. We're saying that at this time, under the

 16               THE COURT: All right. Rebuttal on the motions?              16    circumstances of the marketplace, our use in those three

 17               MR. TOKE: Thank you, Your Honor.                            17    states is lawful. So the USPTO's decision on our national

 18               MR. JONES: Well, now we have it on the table.               18    application is not dispositive of the likelihood of confusion

 19   Now we know what the test is that the plaintiff is espousing            19    issue, unless the Court otherwise thinks.

 20   here. If the defendant is a Delaware company and does                   20                 THE COURT: That is very helpful because as I'm

 21   business with any Delaware companies, and is subject to                 21    sure you know, I don't have nearly the breadth of experience

 22   jurisdiction in multiple venues outside of Delaware, then               22    on trademark cases that I do have on patent cases.

 23   venue is in Delaware is most appropriate.                               23                 MR. JONES: And I don't think you need any more,

 24               That is not the way to apply Section 1404(a),               24    Your Honor. I'm sure you have plenty to do.

 25   Your Honor, I submit.                                                   25                 THE COURT: Thank you for that. But it has been

7 of 17 sheets                                                      Page 22 to 25 of 36                                          10/10/2017 08:53:36 AM
                                                              26                                                                        28
      Case 1:19-cv-02005-LPS Document 10-1 Filed 12/18/19 Page 9 of 18 PageID #: 772
  1   suggested by your friend on the other side that while this               1              THE COURT: Thank you.

  2   is an intellectual property case, I shouldn't expect, if I               2              MR. TOKE: Thank you.

  3   were to keep it, that it's going to necessarily be as                    3              THE COURT: Mr. Jones, you can have the last

  4   litigious as a typical patent case may be. Do you want to                4   word on your motion.

  5   address that?                                                            5              MR. JONES: And with that, the issue is joined

  6                MR. JONES: Nothing is as burdensome to the                  6   and I submit the issue should be tried in Missouri or one of

  7   participants and the Court as a patent case. I know because              7   those other three states, Your Honor.

  8   I used to try them until I woke up one morning and had                   8              THE COURT: Okay. Thank you.

  9   better sense. Now I will do nothing in the way of patent                 9              I know we have a proposed scheduling order, and

 10   cases if I can keep going.                                             10    we might talk about that, but at this point I want to take a

 11                No, it's not going to be as complex as a patent           11    break and see if I can give you any further guidance on

 12   case or not as many rabbit trails to go down as in a patent            12    the issues that have already been argued, so we will be in

 13   case. The likelihood of confusion is a determinative issue,            13    recess.

 14   and that is based on known factors. And there will be                  14               (Brief recess taken.)

 15   evidence garnered by both sides. There will be surveys,                15               *    *    *

 16   expert witnesses, but, yes, you can get your arms around a             16               (Proceedings reconvened after recess.)

 17   trademark case more readily than you can get your arms                 17               THE COURT: Have a seat.

 18   around a trademark case whether you are on the bench or                18               Thank you for the helpful argument and the

 19   being the advocate for either party. I agree with that.                19    briefing before that. As I said, I was focused on the

 20                THE COURT: Okay. Is there anything else you               20    motion to transfer, and having given that thought and worked

 21   want to add?                                                           21    through it more, I'm prepared to rule on that motion.

 22                MR. JONES: No, thank you.                                 22               So with respect to the defendant's motion to

 23                THE COURT: Is there anything further from                 23    transfer, the legal standard is clear. The burden, of

 24   plaintiff?                                                             24    course, is on the defendant.

 25                MR. TOKE: If the court would like me to address           25               In the Third Circuit, we know that transfer is

                                                              27                                                                        29



  1   the Don's Donuts issue, sure, but otherwise ...                          1   not to be liberally granted and, in fact, should only be

  2                THE COURT: It's really up to you.                           2   granted where the balance of convenience of the parties is

  3                MR. TOKE: Just briefly, if I might, Your Honor.             3   strongly in favor of defendant.

  4                THE COURT: Sure.                                            4              Importantly also, the law requires me to

  5                MR. TOKE: With regard to the Don's Donuts                   5   carefully consider each case on its own, applying the law

  6   issue raised by Mr. Jones, all that case determines and that             6   to the particular facts in each case.

  7   doctrine is about regionality and whether or not someone                 7              In that regard, I'm not sure that any single

  8   with a national registration can stop someone from using                 8   case could ever be said reasonably to be one that should be

  9   that mark in a remote geographical area. That doesn't mean               9   interpreted as sending a strong message or a broad message.

 10   there isn't a likelihood of confusion between those two                10    Certainly, I don't intend my ruling today to be sending a

 11   marks. It's just that they haven't collided yet.                       11    broad message of any sort. Instead, I have struggled to

 12                So the decision there is a likelihood of                  12    apply the law to the unique and particular facts here.

 13   confusion between the two marks is still quite important;              13               First, this much is not hard or in dispute. The

 14   and we would argue that the decision by the TTAB was in fact           14    parties concede that the Eastern District of Missouri is a

 15   dispositive as to that issue. So really the issue here will            15    proper venue where this case could have been brought. I

 16   be quite narrow in terms of are these geographically remote            16    don't know that it is conceded but I find the other three

 17   or are they actually competitive. And our view, of course,             17    Districts that have been discussed today, these three where

 18   is there has been actual confusion in the marketplace which            18    Clarity operates, which I understand to be South Dakota,

 19   suggests that they are in fact competitive and that they do            19    Iowa, and Minnesota, those are also proper venues in which

 20   overlap even if the actual service areas are geographically            20    this case could have been brought.

 21   disparate. That we do have an overlapping consumer base,               21               That just means I need to turn to the tougher

 22   including the Delaware corporations, that would suggest that           22    decision of the Jumara factors and seeing how they all play

 23   there isn't that Don's Donuts problem. But the likelihood              23    out and what the balance is in the end.

 24   of confusion on the decision of the TTAB is still relevant             24               First, with respect to the private factors, we

 25   and potentially issue preclusive.                                      25    start with the plaintiff's preference for Delaware as the

10/10/2017 08:53:36 AM                                             Page 26 to 29 of 36                                                     8 of 17 sheets
                                                              30                                                                            32
      Case 1:19-cv-02005-LPS Document 10-1 Filed 12/18/19 Page 10 of 18 PageID #: 773
  1   forum for this case.                                                      1   with a company that really directs its business to Delaware.

  2                 Obviously, this factor disfavors transfer. In               2               So all of that to me means that the weight to be

  3   this case, plaintiff's choice of Delaware was a legitimate                3   given to plaintiff's choice of forum, again, it's substantial

  4   and rationale choice given the quandary they faced; and as                4   but it's reduced somewhat by what the defendant's business

  5   they have described, they were concerned, understandably,                 5   operations and character is. And so we're not down to little

  6   that their home turf of California was not a proper venue,                6   deference, but again we're far from extreme deference.

  7   and they could see, from publicly available information,                  7               I now turn to the defendant's choice of forum.

  8   that defendant operated in at least three other Districts                 8               Until today, the defendant's preference was sole

  9   and had its headquarter located in a fourth District. They                9   the Eastern District of Missouri. That is what I analyzed

 10   could, of course, also easily determine that defendant was              10    coming in here. And I think it's fair to continue to

 11   incorporated in Delaware and could be confident therefore               11    evaluate Delaware against the Eastern District of Missouri.

 12   that Delaware was at least a proper forum.                              12    The other three Districts were where the defendant operates

 13                 I do disagree with plaintiff in saying that               13    and are now preferred forums, at least preferable to

 14   therefore their choice under the circumstances is entitled              14    Delaware, would be proper forums, but that is not what was

 15   to extreme deference, but I also disagree with defendant                15    argued for today.

 16   saying that under the circumstances, plaintiff's choice is              16                So my focus is on the Eastern District of

 17   entitled to only little deference.                                      17    Missouri. And with respect to that District, the defendant

 18                 In my view, the amount of deference, the amount           18    has legitimate and rationale reasons for its preference.

 19   of weight is somewhere between those two endpoints and so in            19    That is where they are physically located. It is clearly a

 20   my view, the plaintiff's choice of forum of Delaware gets               20    more convenient forum for defendant than Delaware is. There

 21   substantial weight in the balance here.                                 21    are many witnesses located there. And the decisions that

 22                 An interesting wrinkle I think that was                   22    form the basis for plaintiff's claims evidently occurred in

 23   presented by this case is whether or not defendant is a                 23    the Eastern District of Missouri. So that factor favors

 24   truly regional company. Some of the cases discuss how much              24    transfer.

 25   weight the plaintiff's choice of forum would be given in a              25                In totality, it does not get the same weight as

                                                              31                                                                            33



  1   case where they sue a truly regional company that does                    1   the plaintiff's choice of forum, but it does get significant

  2   business only in an area that does not include Delaware.                  2   weight.

  3                 Here, I don't think the facts are in dispute,               3               Next, I turn to whether the claim arose elsewhere.

  4   but the implication in my view is that the defendant is not               4               That factor favors transfer. The claim did not

  5   a "truly regional company" in the sense that I think the                  5   arise in Delaware. It clearly arose at least in the three

  6   cases are talking about, but it is maybe a quasi-regional                 6   Districts where Clarity operates. It arguably also arose in

  7   company. It is not a company that as far as the record                    7   the Eastern District of Missouri where the decisions leading

  8   can indicate directs its business at a region that includes               8   to the lawsuit were made.

  9   Delaware.                                                                 9               Next is the convenience of the parties.

 10                 So what I understand is that as a matter of               10                This factor, too, favors transfer to the Eastern

 11   law, because we're talking about a regulated industry, the              11    District of Missouri. If the case were transferred there,

 12   defendant is not allowed to market its services to Delaware             12    there would be somewhat fewer miles for plaintiff to travel

 13   residents. Nonetheless, if somebody who is a resident of one            13    as plaintiff is located in and has offices only in California.

 14   of those three states spends time in Delaware, perhaps an               14    Obviously, that is closer to the Eastern District of

 15   unlimited amount of time without being a resident of Delaware           15    Missouri than is Delaware. And it would certainly be more

 16   at the time they became a customer of the defendant, they can           16    convenient for the defendant which is already located in the

 17   use the defendant's services in Delaware it appears as much as          17    Eastern District of Missouri.

 18   and as long as they want. It's also true that defendant does            18                Given the relative physical and financial

 19   business with Delaware corporations, and it's also true that            19    conditions of the parties here, I don't believe that this

 20   the defendant operates in multiple states, the three where it           20    factor, convenience of the parties, should get great weight,

 21   sells its services plus Missouri where it is located in and             21    but what weight it gets favors transfer.

 22   its headquarters are.                                                   22                With respect to convenience of the witnesses, to

 23              So we're not dealing with the mom-and-pop donut              23    the extent they're unavailable, there is no evidence that any

 24   shop in North Carolina. We're not dealing with what the cases           24    witnesses are unavailable. I view this factor as neutral

 25   view as a truly regional company, but we're also not dealing            25    under the circumstances of this case.

9 of 17 sheets                                                      Page 30 to 33 of 36                                           10/10/2017 08:53:36 AM
                                                           34                                                                       36
      Case 1:19-cv-02005-LPS Document 10-1 Filed 12/18/19 Page 11 of 18 PageID #: 774
  1              Next, location of books and records.
                                                                           1    basically for the reasons stated today, this case is being
                                                                           2    transferred.
  2              This factor slightly favors -- or favors Missouri
                                                                           3                Are there any questions or anything further we
  3   but I give it very little weight given how I understand the
                                                                           4    should talk about, defendant?
  4   books and records are kept and how they will be produced.
                                                                           5                MR. JONES: No, Your Honor. I do thank you.
  5              Practical considerations.                                 6                THE COURT: All right. And plaintiff?
  6              That factor also favors transfer but gets not             7                MR. TOKE: No, Your Honor.
  7   too much weight here. I do think on the whole, this case             8                THE COURT: Okay. Thank you all very much. We
  8   will be easier and less expensive and more apt to resolve in         9    will be in recess.

  9   the Eastern District of Missouri than here given the                10                (Hearing ends at 1:28 p.m.)

 10   defendant is located there and the plaintiff really has no
                                                                          11
                                                                          12          I hereby certify the foregoing is a true and accurate
 11   connection to Delaware.
                                                                                transcript from my stenographic notes in the proceeding.
 12              Next, local interest.
                                                                          13
 13              This factor is neutral. Delaware does have an
 14   interest in its corporate citizens complying with the law,          14                      /s/ Brian P. Gaffigan
 15   but the Eastern District of Missouri also has such an                                      Official Court Reporter
 16   interest with respect to companies that operate in and are          15                         U.S. District Court
 17   located in the Eastern District of Missouri.                        16
 18              The administrative difficulty factor got some            17
 19   attention in the briefing, none really today.
                                                                          18
                                                                          19
 20              I view it as neutral. Clearly, our court is
                                                                          20
 21   busy, but I don't view that as a real factor in this case.
                                                                          21
 22   It's not a patent case. The parties seem to agree that
                                                                          22
 23   the amount of work for the Court is likely to not be                23
 24   overwhelming, whichever Court has this case. So I don't             24
 25   view the administrative factor as pointing one way or the           25
                                                           35


  1   other in this case.
  2              The other factors remaining, the remaining
  3   Jumara factors are neutral.
  4              So where does this leave us? This leaves me
  5   with a very difficult decision, to be candid.
  6              Clearly, there is a preponderance in favor of
  7   transfer. I think it is clear there is more than a
  8   preponderance of evidence in favor of transfer.
  9              It's a tough question, particularly as I have
 10   analyzed the factors and have indicated it's not entirely
 11   clear, for instance, how much weight to give to the
 12   plaintiff's choice of forum.
 13              The tough question is, is the balance heavily or
 14   strongly in favor of transfer? And that's a tough call.
 15              But having given it a great deal of thought
 16   and doing the best I can, I ultimately conclude that the
 17   defendant has met its burden, and so I am going to grant
 18   the motion to transfer and send this case to the Eastern
 19   District of Missouri.
 20              That means on the motion to dismiss, I am going
 21   to deny that as moot or deny it without prejudice. You all
 22   can fight about those issues in another court if you wish to
 23   do so. And, of course, that means the scheduling disputes
 24   that were also on the agenda for today are moot.
 25              I'll issue an oral order that simply says
10/10/2017 08:53:36 AM                                          Page 34 to 36 of 36                                                 10 of 17 sheets
      Case 1:19-cv-02005-LPS Document 10-1 Filed 12/18/19 Page 12 of 18 PageID #: 775 1


                                    activity [7] - 7:13,      analyzed [3] - 11:25,                                35:17
                        /                                                                          B
                                     7:15, 11:9, 11:25,        32:9, 35:10                                        burdened [1] - 20:13
                                     12:1, 20:21, 23:10       AND [1] - 1:2                                       burdensome [1] -
         /s [1] - 36:14             actual [4] - 23:10,       and -a-half [1] - 7:25    B&B [1] - 20:17            26:6
                                     24:5, 27:18, 27:20       anti [1] - 8:4            bags [1] - 12:5           business [19] - 4:16,
                        1           add [1] - 26:21           anti -convenient [1] -    balance [4] - 29:2,        4:17, 4:22, 12:13,
                                    addition [1] - 22:11       8:4                       29:23, 30:21, 35:13       19:17, 20:1, 20:23,
                                    address [6] - 16:21,      apologize [1] - 14:14     base [1] - 27:21           20:25, 21:13, 21:19,
         1-100 [1] - 1:7
                                     19:15, 21:20, 23:12,     Appeal [2] - 20:12,       based [3] - 11:15,         22:3, 22:5, 23:21,
         11 [1] - 23:7
                                     26:5, 26:25               20:18                     20:17, 26:14              31:2, 31:8, 31:19,
         12 [1] - 23:7
                                    adjudicating [2] -        appearances [1] -         bases [1] - 18:10          32:1, 32:4
         12:08 [1] - 2:17
                                     19:4, 19:23               2:19                     basis [6] - 7:23, 17:9,   businesses [1] -
         13 [2] - 11:2, 23:7
                                    administrative [2] -      APPEARANCES [2] -          17:10, 17:12, 18:6,       16:15
         1404 (a [1] - 23:24
                                     34:18, 34:25              1:14, 2:1                 32:22                    busy [1] - 34:21
         16 [2] - 23:7                                                                  bears [1] - 16:22
                                    admission [1] - 19:1      application [2] - 6:10,                             buy [2] - 11:20, 11:21
         17-417 -LPS [1] - 1:8                                                          became [1] - 31:16
                                    admissions [1] -           25:18                                              BY [4] - 1:16, 1:19,
         18 [1] - 23:7                                                                  become [1] - 13:1
                                     22:21                    applied [1] - 25:10                                  2:3, 2:6
         1:28 [1] - 36:10                                                               BEFORE [1] - 1:13
                                    admit [1] - 22:21         applies [1] - 24:19
                                    adopted [1] - 15:15       apply [6] - 16:12,        begin [1] - 6:4                      C
                        2           advancements [1] -         23:24, 24:19, 25:9,      beginning [1] - 2:17
                                     18:22                     29:12                    behalf [2] - 2:7, 2:23
                                                                                                                  cable [2] - 4:25, 5:18
         2 [1] - 1:11               advertised [1] - 5:25     applying [1] - 29:5       bench [1] - 26:18
                                                                                                                  California [7] - 1:4,
         2017 [1] - 1:11            advertisements [1] -      appropriate [3] - 7:1,    Berkeley [1] - 1:20
                                                                                                                   1:20, 7:20, 12:15,
                                     21:4                      22:25, 23:23             best [2] - 17:15, 35:16
                                                                                                                   17:16, 30:6, 33:13
                                    advertising [3] - 5:11,   apt [1] - 34:8            better [1] - 26:9
                        3                                                                                         candid [1] - 35:5
                                     21:11, 21:14             area [14] - 7:4, 8:22,    between [7] - 4:18,
                                                                                                                  cannot [2] - 5:9, 25:12
                                    advocate [1] - 26:19       8:25, 9:10, 10:25,        5:12, 11:17, 18:4,
         30s [1] - 25:1                                                                                           car [1] - 12:5
                                    affect [1] - 19:5          12:16, 17:21, 18:5,       27:10, 27:13, 30:19
                                                                                                                  career [1] - 4:11
                                    affecting [1] - 16:11      18:9, 20:4, 22:23,       big [1] - 6:17
                                                                                                                  carefully [1] - 29:5
                        4           affects [1] - 16:15        27:9, 31:2               billing [1] - 19:15
                                                                                                                  Carolina [4] - 2:6,
                                    afternoon [7] - 2:18,     areas [7] - 11:19,        BIRD [1] - 2:5
                                                                                                                   11:22, 12:1, 31:24
                                     2:20, 2:21, 3:1, 3:10,    14:17, 15:13, 17:23,     Bird [1] - 3:13
         40s [1] - 25:1                                                                                           case [44] - 6:3, 9:15,
                                     3:11, 16:20               18:4, 24:10, 27:20       birth [1] - 15:14
                                                                                                                   13:23, 14:1, 14:5,
                                    agenda [1] - 35:24        arguably [1] - 33:6       Board [1] - 20:12
                        5           ago [2] - 14:21, 24:2     argue [3] - 3:17, 4:4,    Board 's [1] - 20:18
                                                                                                                   14:9, 15:4, 16:1,
                                                                                                                   16:2, 18:3, 18:9,
                                    agree [2] - 26:19,         27:14                    books [2] - 34:1, 34:4
                                                                                                                   20:10, 20:13, 20:14,
         5 [1] - 23:7                34:22                    argued [2] - 28:12,       bought [1] - 11:21
                                                                                                                   20:15, 21:22, 24:19,
                                    agreements [1] - 5:2       32:15                    brand [1] - 14:21
                                                                                                                   25:9, 26:2, 26:4,
                        A           air [1] - 7:25            arguing [2] - 3:24,       branding [1] - 11:15
                                                                                                                   26:7, 26:12, 26:13,
                                    Airlines [1] - 10:2        14:3                     breadth [1] - 25:21
                                                                                                                   26:17, 26:18, 27:6,
                                    allegations [3] - 21:2,   Argument [1] - 1:11       break [2] - 9:22, 28:11
         ability [1] - 21:7                                                                                        29:5, 29:6, 29:8,
                                     23:6, 23:8               argument [4] - 12:23,     breakfast [1] - 11:23
         able [1] - 21:8                                                                                           29:15, 29:20, 30:1,
                                    allege [1] - 20:22         22:24, 24:17, 28:18      Brian [2] - 1:25, 36:14
         absolutely [1] - 19:18                                                                                    30:3, 30:23, 31:1,
                                    alleged [2] - 19:6,       arise [3] - 9:16, 11:3,   Brief [1] - 28:14
         access [5] - 5:5, 5:17,                                                                                   33:11, 33:25, 34:7,
                                     19:10                     33:5                     brief [7] - 8:21, 8:23,
          5:21, 12:8, 21:8                                                                                         34:21, 34:22, 34:24,
                                    allegedly [4] - 3:20,     arms [2] - 26:16, 26:17    9:19, 10:24, 11:2,
         accurate [1] - 36:12                                                                                      35:1, 35:18, 36:1
                                     9:5, 11:4, 11:13         arose [9] - 8:22, 9:15,    24:1, 24:9
         accurately [1] - 3:15                                                                                    cases [14] - 3:23, 8:7,
                                    allow [1] - 4:3            14:2, 14:9, 15:10,       briefing [2] - 28:19,
         acknowledged [1] -                                                                                        8:8, 8:11, 17:4, 18:8,
                                    allowed [3] - 16:6,        15:14, 33:3, 33:5,        34:19
          13:20                                                                                                    19:24, 21:24, 25:22,
                                     18:2, 31:12               33:6                     briefly [1] - 27:3         26:10, 30:24, 31:6,
         Act [4] - 19:5, 19:20,                               aspect [1] - 24:18
                                    allows [1] - 18:2                                   broad [2] - 29:9, 29:11    31:24
          19:21, 20:14                                        assume [1] - 24:5
                                    ALSTON [1] - 2:5                                    BROADBAND [1] - 1:7       caters [1] - 19:12
         ACTION [1] - 1:4                                     ate [1] - 11:23
                                    Alston [1] - 3:12                                   Broadband [1] - 2:8       causes [1] - 13:7
         action [4] - 13:5, 13:7,                             attempt [2] - 20:9,
                                    American [1] - 10:2                                 broadband [2] - 5:3,      certainly [4] - 4:6,
          14:9, 25:5                                           20:19
                                    amount [5] - 6:25,                                   24:20                     21:15, 29:10, 33:15
         activities [16] - 3:20,                              attention [1] - 34:19
                                     30:18, 31:15, 34:23                                brought [5] - 5:22,       certify [1] - 36:12
          4:16, 4:18, 4:19,                                   attorney [1] - 24:23
                                    analysis [7] - 12:10,                                14:5, 14:8, 29:15,       character [1] - 32:5
          5:12, 8:19, 8:22, 9:6,                              available [2] - 18:19,
                                     12:18, 12:19, 12:20,                                29:20                    Charlotte [1] - 2:6
          11:10, 13:12, 15:2,
                                     13:21, 13:24, 20:12       30:7                     burden [10] - 10:12,
          15:15, 16:10, 23:5,                                                                                     Chief [1] - 1:13
                                    analyze [2] - 13:25,                                 13:22, 16:23, 16:25,     choice [16] - 7:17,
          23:8
                                     22:16                                               18:20, 18:24, 28:23,      12:20, 14:20, 15:18,

11 of 17 sheets                                                   Page 1 to 1 of 7                                         10/10/2017 08:53:36 AM
     Case 1:19-cv-02005-LPS Document 10-1 Filed 12/18/19 Page 13 of 18 PageID #: 776 2


         17:9, 17:15, 30:3,         Company [2] - 1:4, 1:7     33:9, 33:20, 33:22         5:3, 5:15, 7:4, 9:4,       Delaware [91] - 1:7,
         30:4, 30:14, 30:16,        company [29] - 4:14,      convenient [10] - 7:15,     9:5, 11:4, 16:3, 19:7,      1:10, 4:14, 4:15,
         30:20, 30:25, 32:3,         4:15, 5:13, 6:4, 6:6,     8:4, 10:10, 10:15,         19:8, 19:11, 19:15,         4:16, 4:18, 4:20,
         32:7, 33:1, 35:12           6:8, 6:21, 6:22, 7:2,     10:22, 12:10, 15:4,        21:7                        4:22, 4:23, 5:10,
        choose [2] - 18:3,           10:18, 11:15, 12:14,      20:8, 32:20, 33:16        CVIN [1] - 1:3               5:13, 5:16, 5:20, 6:4,
         22:2                        12:15, 14:19, 14:20,     core [1] - 14:19                                        6:6, 6:7, 6:21, 6:22,
        chooses [1] - 12:16          15:19, 20:25, 21:19,     cornerstone [1] -                     D                 7:2, 7:4, 8:6, 8:12,
        chose [7] - 6:23,            22:4, 23:20, 30:24,       20:11                                                  8:14, 9:8, 10:15,
         12:22, 12:25, 13:25,        31:1, 31:5, 31:7,        corporate [1] - 34:14                                   11:19, 11:23, 11:24,
                                     31:25, 32:1                                         d/b/a [3] - 1:3, 1:6, 2:8    12:16, 12:22, 13:4,
         14:22, 17:19                                         corporation [4] -
                                    competition [1] -                                    Dakota [10] - 5:4, 5:16,     13:5, 13:11, 13:16,
        chosen [2] - 17:6,                                     13:11, 13:16, 14:7,
                                     23:12                                                10:21, 14:6, 14:25,         15:5, 15:19, 16:6,
         22:9                                                  21:20
                                                                                          15:2, 16:13, 20:6,          16:11, 16:15, 17:3,
        Circuit [4] - 10:13,        competitive [2] -         corporations [11] -
                                                                                          24:4, 29:18                 17:12, 18:10, 19:4,
         16:24, 18:7, 28:25          27:17, 27:19              13:4, 19:6, 19:8,
                                                                                         dangerous [1] - 21:21        19:5, 19:9, 19:12,
        circumstances [7] -         complaint [3] - 19:6,      19:9, 19:12, 19:17,
                                     21:2, 23:6                                          DCFA [1] - 23:10             19:15, 19:16, 19:22,
         4:11, 22:15, 25:5,                                    20:23, 21:14, 22:4,
         25:16, 30:14, 30:16,       complex [1] - 26:11        27:22, 31:19              deal [1] - 35:15             20:23, 20:24, 21:5,
         33:25                      complying [1] - 34:14     correct [2] - 4:23, 21:5   dealing [4] - 19:20,         21:9, 21:11, 21:13,
        citizens [1] - 34:14                                                              31:23, 31:24, 31:25         21:17, 21:20, 22:2,
                                    concede [1] - 29:14       Counsel [1] - 2:7
        CIVIL [1] - 1:4                                                                  deals [2] - 3:19, 15:25      22:3, 22:8, 22:10,
                                    conceded [1] - 29:16      counsel [3] - 1:21,
        claim [8] - 8:20, 9:15,                                2:23, 9:2                 decided [1] - 20:11          23:5, 23:8, 23:20,
                                    concerned [1] - 30:5
         14:8, 15:9, 15:14,                                   count [1] - 9:18           decision [17] - 6:13,        23:21, 23:22, 23:23,
                                    conclude [2] - 7:23,
         23:10, 33:3, 33:4                                                                7:6, 11:13, 14:2,           27:22, 29:25, 30:3,
                                     35:16                    country [6] - 6:8, 7:13,
        claims [11] - 8:22,                                                               17:2, 17:7, 18:2,           30:11, 30:12, 30:20,
                                    conclusion [2] - 7:11,     7:14, 12:4, 12:9,
         11:2, 16:7, 16:8,                                                                18:11, 20:18, 21:25,        31:2, 31:9, 31:12,
                                     15:3                      13:5
         16:11, 19:5, 22:8,                                                               23:4, 25:17, 27:12,         31:14, 31:15, 31:17,
                                    conditions [1] - 33:19    course [8] - 4:7, 9:12,
         23:13, 32:22                                                                     27:14, 27:24, 29:22,        31:19, 32:1, 32:11,
                                    conducted [3] - 11:11,     16:21, 22:14, 27:17,
                                                                                          35:5                        32:14, 32:20, 33:5,
        CLARITY [1] - 1:6            13:12, 21:12              28:24, 30:10, 35:23
                                                                                         decisions [2] - 32:21,       33:15, 34:11, 34:13
        Clarity [13] - 2:8, 3:13,   conducting [2] - 9:6,     COURT [43] - 1:1,
                                                                                          33:7                       deny [3] - 14:2, 35:21
         8:22, 8:25, 9:9,            9:7                       2:18, 2:21, 3:2, 3:8,
         16:25, 18:12, 18:18,                                                            deem [1] - 6:13             described [1] - 30:5
                                    confident [2] - 9:8,       3:10, 3:14, 3:24, 4:3,
         18:24, 20:23, 21:13,                                  4:21, 5:14, 7:19,         deemed [1] - 11:3           determinative [1] -
                                     30:11
         29:18, 33:6                                           7:23, 8:5, 8:15, 9:12,    defend [1] - 12:14           26:13
                                    confused [2] - 9:10,
        Clarity 's [3] - 18:25,                                9:22, 9:24, 10:3,         defendant [29] - 4:14,      determine [1] - 30:10
                                     11:5
         21:7, 22:20                                           10:10, 12:22, 13:18,       8:14, 12:13, 13:15,        determines [1] - 27:6
                                    confusion [14] - 8:24,
        clear [7] - 5:14, 12:7,                                14:10, 15:8, 16:17,        16:22, 17:11, 17:19,       determining [1] -
                                     9:3, 9:15, 16:3,
         17:17, 19:16, 28:23,                                  21:4, 21:18, 22:13,        18:5, 20:2, 23:20,          13:15
                                     20:12, 20:19, 24:5,
         35:7, 35:11                                           23:2, 23:14, 23:16,        25:7, 28:24, 29:3,         developed [1] - 18:9
                                     24:24, 25:18, 26:13,
        clearly [4] - 32:19,                                   25:20, 25:25, 26:20,       30:8, 30:10, 30:15,        device [1] - 5:17
                                     27:10, 27:13, 27:18,
         33:5, 34:20, 35:6                                     26:23, 27:2, 27:4,         30:23, 31:4, 31:12,        DEVLIN [1] - 2:3
                                     27:24
                                                               28:1, 28:3, 28:8,          31:16, 31:18, 31:20,       Devlin [1] - 3:12
        client [11] - 4:20, 4:25,   connected [1] - 14:24
                                                               28:17, 36:6, 36:8          32:12, 32:17, 32:20,       difference [1] - 7:24
         7:2, 11:7, 12:22,          connection [1] - 34:11
                                                              court [4] - 2:17, 26:25,    33:16, 34:10, 35:17,       difficult [2] - 18:23,
         13:21, 14:6, 16:12,        consequence [2] -
                                                               34:20, 35:22               36:4                        35:5
         19:12, 24:19, 25:10         12:6, 12:7
                                                              Court [26] - 9:2, 10:19,   Defendant [1] - 2:7         difficulty [1] - 34:18
        client 's [5] - 5:6, 5:7,   consider [6] - 8:18,
         5:11, 5:12, 19:7                                      10:21, 13:3, 13:23,       defendant 's [12] -         directed [1] - 9:4
                                     9:8, 15:1, 24:12,
                                                               15:7, 16:2, 16:4,          3:15, 12:3, 14:11,         direction [1] - 14:20
        close [1] - 11:10            29:5
                                                               16:22, 16:24, 17:14,       19:11, 22:14, 22:16,       directs [2] - 31:8, 32:1
        closely [1] - 25:4          considerations [1] -
                                                               18:15, 19:18, 19:19,       22:18, 28:22, 31:17,
        closer [1] - 33:14           34:5                                                                            disagree [2] - 30:13,
                                                               20:4, 20:13, 20:17,        32:4, 32:7, 32:8
        Coast [1] - 12:15           considered [1] - 15:10                                                            30:15
                                                               24:10, 24:11, 24:18,      Defendants [1] - 1:8
        Cobalt [1] - 2:24           consumer [2] - 16:12,                                                            discovery [2] - 18:17,
                                                               25:19, 26:7, 34:23,       defendants [3] - 3:5,        21:12
        COBALT [1] - 1:19            27:21
                                                               34:24, 36:14, 36:15        4:4, 21:21
        code [1] - 5:8              consumers [3] - 16:3,                                                            discretion [3] - 6:2,
                                                              Court 's [1] - 21:23       deference [16] - 6:24,       7:5, 10:20
        collided [1] - 27:11         16:5, 16:11
                                                              courthouse [1] - 13:9       6:25, 8:3, 15:19,
        collision [1] - 25:6        continue [1] - 32:10                                                             discuss [2] - 23:8,
                                                              Courts [1] - 19:22          17:2, 17:7, 18:11,
        combination [1] - 5:1       continued [1] - 2:1                                                               30:24
                                                              courts [5] - 6:9, 6:15,     18:12, 22:19, 23:1,
        coming [1] - 32:10          controlled [1] - 13:8                                                            discussed [1] - 29:17
                                                               6:21, 12:6, 19:4           30:15, 30:17, 30:18,
        common [1] - 23:12          convenience [13] -                                                               discussion [2] -
                                                              customer [2] - 5:19,        32:6
        companies [5] -              6:13, 7:7, 7:12, 7:18,                                                           14:11, 17:14
                                                               31:16                     definitely [1] - 15:17
         19:12, 21:16, 22:9,         13:14, 13:24, 18:15,                                                            discussions [1] -
                                                              customers [14] - 4:22,     definitively [1] - 6:12
         23:21, 34:16                18:16, 24:12, 29:2,                                                              23:11
                                                                                         DELAWARE [1] - 1:2


10/10/2017 08:53:36 AM                                            Page 2 to 2 of 7                                                       12 of 17 sheets
      Case 1:19-cv-02005-LPS Document 10-1 Filed 12/18/19 Page 14 of 18 PageID #: 777 3


         disfavors [1] - 30:2      Eastern [20] - 9:13,       factor [22] - 8:2, 13:15,     30:1, 30:12, 30:20,      heavily [5] - 8:2,
         dismiss [7] - 3:19,        10:8, 11:12, 11:15,         14:10, 15:1, 15:11,         30:25, 32:3, 32:7,        15:11, 15:17, 20:14,
          3:23, 4:7, 16:8,          14:12, 14:15, 18:8,         15:17, 15:21, 15:22,        32:20, 33:1, 35:12        35:13
          22:12, 23:3, 35:20        29:14, 32:9, 32:11,         15:25, 22:14, 30:2,       forums [2] - 32:13,        heavy [3] - 10:12,
         disparate [3] - 17:22,     32:16, 32:23, 33:7,         32:23, 33:4, 33:10,         32:14                     13:22, 16:23
          25:2, 27:21               33:10, 33:14, 33:17,        33:20, 33:24, 34:2,       fourth [2] - 17:22, 30:9   held [1] - 2:17
         dispositive [5] -          34:9, 34:15, 34:17,         34:6, 34:13, 34:18,       franchise [1] - 5:2        helpful [2] - 25:20,
          13:17, 13:19, 24:24,      35:18                       34:21, 34:25              frankly [1] - 20:10         28:18
          25:18, 27:15             eight [1] - 17:10          factors [15] - 6:15,        Fresno [1] - 12:15         hereby [1] - 36:12
         dispute [4] - 8:11,       either [4] - 9:13,           6:18, 8:18, 10:15,        friend [1] - 26:1          herring [1] - 24:16
          10:12, 29:13, 31:3        14:16, 14:25, 26:19         15:6, 18:13, 18:14,                                  home [4] - 17:6,
         disputes [1] - 35:23      elsewhere [1] - 33:3         18:25, 19:1, 26:14,                  G                17:16, 20:10, 30:6
         distance [1] - 10:8       encompass [1] - 21:2         29:22, 29:24, 35:2,                                  Honor [22] - 2:20, 3:4,
         DISTRICT [2] - 1:1, 1:2   end [1] - 29:23              35:3, 35:10                                           3:11, 4:1, 4:10, 4:24,
                                   endpoints [1] - 30:19      facts [6] - 7:10, 11:18,    gadzillion [1] - 13:4
         District [38] - 9:13,                                                                                        12:6, 13:2, 14:4,
                                   ends [1] - 36:10             14:25, 29:6, 29:12,       Gaffigan [2] - 1:25,        16:20, 21:6, 22:12,
          10:8, 10:16, 10:20,
                                                                31:3                       36:14                      22:19, 23:15, 23:17,
          11:12, 11:15, 14:1,      entire [1] - 7:13
          14:12, 14:15, 17:3,                                 factual [1] - 11:17         garnered [1] - 26:15        23:25, 24:16, 25:24,
                                   entirely [2] - 15:8,
          17:5, 17:19, 17:23,       35:10                     failed [1] - 16:25          general [4] - 6:6, 6:10,    27:3, 28:7, 36:5,
          17:25, 18:1, 18:3,       entitled [3] - 17:7,       fair [2] - 23:12, 32:10      6:11, 13:8                 36:7
          18:7, 18:8, 18:10,        30:14, 30:17              fall [1] - 18:4             generally [1] - 20:14      Honor 's [1] - 3:6
          19:3, 19:22, 20:7,       entity [2] - 12:23, 13:1   familiar [1] - 6:16         geographic [2] - 10:7,     HONORABLE [1] -
          29:14, 30:9, 32:9,                                  far [3] - 7:16, 31:7,        11:19                      1:13
                                   espousing [1] - 23:19
          32:11, 32:16, 32:17,                                  32:6                      geographical [1] -         hour [2] - 7:25
                                   ESQ [5] - 1:16, 1:17,
          32:23, 33:7, 33:11,                                 FARNAN [5] - 1:16,           27:9
                                    1:19, 2:3, 2:6
          33:14, 33:17, 34:9,                                                             geographically [2] -
                                   essentially [1] - 7:19       2:20, 2:22, 3:3, 4:1                                             I
          34:15, 34:17, 35:19,                                Farnan [2] - 2:22, 3:14      27:16, 27:20
                                   evaluate [1] - 32:11
          36:15                                               favor [7] - 15:12,          given [12] - 6:15, 6:24,
                                   event [1] - 18:17
         Districts [6] - 17:21,                                 15:18, 19:2, 29:3,         15:14, 15:19, 28:20,      idea [1] - 15:14
                                   evidence [6] - 21:4,
          18:4, 29:17, 30:8,                                    35:6, 35:8, 35:14          30:4, 30:25, 32:3,        identified [1] - 18:18
                                    21:11, 25:13, 26:15,
          32:12, 33:6                                         favored [1] - 7:8            33:18, 34:3, 34:9,        ill [2] - 11:24
                                    33:23, 35:8
         doctrine [1] - 27:7                                  favors [7] - 32:23,          35:15                     illegitimate [1] - 8:15
                                   evidently [1] - 32:22
         document [1] - 11:13                                   33:4, 33:10, 33:21,       grant [1] - 35:17          implication [3] -
                                   eviscerating [1] -
         documents [2] -                                        34:2, 34:6                granted [2] - 29:1,          19:10, 19:16, 31:4
                                    13:13
          18:21, 18:22                                        federal [4] - 19:5,          29:2                      important [1] - 27:13
                                   exactly [1] - 17:15
         DOES [1] - 1:7                                         19:20, 22:7, 24:20        great [2] - 33:20,         importantly [1] - 29:4
                                   example [1] - 22:6
         Don 's [4] - 24:25,                                  few [1] - 24:2               35:15                     IN [2] - 1:1, 1:2
                                   exception [2] - 17:8
          27:1, 27:5, 27:23                                   fewer [1] - 33:12           ground [1] - 11:11         include [2] - 23:8,
                                   excuse [2] - 4:15, 14:7
         done [7] - 20:5, 20:6,                               fight [1] - 35:22           guess [3] - 7:20, 8:10,      31:2
                                   exercise [3] - 6:2, 7:5,
          20:25, 21:13, 21:19,                                filed [1] - 13:11            10:11                     includes [1] - 31:8
                                    10:19
          22:3                                                filing [1] - 17:12          guidance [1] - 28:11       including [2] - 21:9,
                                   expect [1] - 26:2
         donut [1] - 31:23                                    financial [1] - 33:18                                    27:22
                                   expensive [1] - 34:8
         Donuts [4] - 24:25,       experience [1] - 25:21     Finger [1] - 2:23                      H               inconvenience [1] -
          27:1, 27:5, 27:23                                   FINGER [1] - 1:16                                        8:3
                                   expert [1] - 26:16
         doors [1] - 13:9                                     Firm [1] - 3:12                                        incorporate [1] - 22:2
                                   explain [1] - 9:25                                     half [1] - 7:25
         doubt [1] - 15:13                                    FIRM [1] - 2:3                                         incorporated [4] -
                                   exposed [1] - 9:10                                     halfway [1] - 7:14
         doughnut [2] - 11:22,                                                                                         17:12, 21:1, 22:9,
                                   extent [2] - 8:4, 33:23    first [7] - 6:17, 16:21,    hand [1] - 19:13
          22:6                                                                                                         30:11
                                   extreme [3] - 18:11,         17:1, 17:11, 18:14,       handle [1] - 4:2
         doughnuts [2] -                                        29:13, 29:24                                         incorporation [2] -
                                    30:15, 32:6                                           hard [2] - 12:23, 29:13
          11:21, 12:2                                                                                                  18:1, 21:16
                                   eyes [1] - 10:4            focus [1] - 32:16           Hardware [1] - 20:17
         down [4] - 7:21, 11:21,                                                                                     incorrect [1] - 4:24
                                                              focused [3] - 4:5,          headquarter [1] - 30:9
          26:12, 32:5                                           14:13, 28:19                                         indicate [2] - 17:5,
         DTPA [3] - 23:4, 23:9,
                                              F                                           headquartered [2] -          31:8
                                                              folks [1] - 11:11            18:6, 20:3                indicated [3] - 17:17,
          23:13                                               follow [1] - 8:10           headquarters [3] -           17:20, 35:10
         due [1] - 6:5             face [1] - 10:11           following [1] - 2:16         17:21, 20:20, 31:22       individual [2] - 3:24,
                                   faced [1] - 30:4           FOR [1] - 1:2               hear [3] - 10:3, 10:11,      14:16
                    E              facie [1] - 25:13          fora [1] - 15:25             16:19
                                   fact [11] - 4:20, 5:13,                                                           industry [1] - 31:11
                                                              foregoing [1] - 36:12       hearing [2] - 2:16,
                                     6:4, 7:9, 12:3, 13:23,                                                          inform [2] - 7:6, 7:10
                                                              form [1] - 32:22             36:10
         easier [1] - 34:8                                                                                           information [1] - 30:7
                                     17:11, 17:16, 27:14,     forum [13] - 8:6,
         easiest [1] - 17:25                                                              Hearing [1] - 1:11
                                     27:19, 29:1                                                                     infringement [6] -
                                                                22:14, 22:17, 22:18,      heart [1] - 11:6
         easily [1] - 30:10

13 of 17 sheets                                                    Page 3 to 3 of 7                                           10/10/2017 08:53:36 AM
     Case 1:19-cv-02005-LPS Document 10-1 Filed 12/18/19 Page 15 of 18 PageID #: 778 4


          8:19, 11:2, 16:2,         Judge [1] - 1:13           left [2] - 11:22, 17:23    market [1] - 31:12         motion [21] - 3:5,
          16:9, 20:24, 22:22        judicata [1] - 20:16       legal [2] - 12:1, 28:23    marketing [1] - 21:15       3:18, 3:19, 3:22,
        infringing [5] - 3:20,      Jumara [6] - 13:21,        legend [1] - 21:24         marketplace [3] -           3:23, 4:5, 4:6, 4:12,
          9:5, 11:4, 11:13,           14:10, 15:6, 22:15,      legitimate [5] - 8:8,       25:6, 25:16, 27:18         14:2, 16:7, 16:21,
          20:21                       29:22, 35:3                8:12, 12:12, 30:3,       marks [3] - 25:3,           16:23, 20:15, 22:12,
        input [1] - 5:7             jurisdiction [3] - 14:5,     32:18                     27:11, 27:13               23:3, 28:4, 28:20,
        instance [1] - 35:11          17:18, 23:22             Lennon [1] - 3:12          material [1] - 7:24         28:21, 28:22, 35:18,
        instead [1] - 29:11         jurisprudence [1] -        LENNON [3] - 2:3, 3:9,     matter [3] - 3:18, 23:4,    35:20
        intellectual [1] - 26:2       21:23                      3:11                      31:10                     motions [4] - 3:17,
        intend [3] - 13:19,         justice [6] - 6:14, 7:7,   LEONARD [1] - 1:13         mean [2] - 19:22, 27:9      3:25, 4:2, 23:16
          24:6, 29:10                 12:11, 12:13, 12:24,     less [2] - 15:23, 34:8     means [4] - 29:21,         move [2] - 3:6, 23:2
        interest [18] - 6:14,         13:14                    lessened [1] - 17:7         32:2, 35:20, 35:23        MR [38] - 3:1, 3:9,
          6:17, 7:7, 12:11,         justify [1] - 12:20        Liability [2] - 1:4, 1:7   meet [1] - 16:25            3:11, 3:17, 4:9, 4:24,
          12:12, 12:24, 13:14,                                 liberally [1] - 29:1       mentioned [3] - 8:23,       5:21, 7:22, 8:1, 8:13,
          13:24, 15:24, 15:25,                 K               likelihood [9] - 9:3,       16:9, 20:1                 8:16, 9:17, 9:23,
          16:5, 19:4, 19:18,                                     20:11, 20:19, 24:24,     Merit [1] - 1:25            10:1, 10:4, 10:19,
          19:21, 19:23, 34:12,                                   25:18, 26:13, 27:10,     message [6] - 21:22,        13:2, 14:4, 14:14,
          34:14, 34:16              keep [3] - 21:22, 26:3,                                                           15:9, 16:20, 21:6,
                                                                 27:12, 27:23              21:25, 22:1, 29:9,
        interesting [2] - 10:14,     26:10                                                                            21:23, 22:18, 23:3,
                                                               likely [3] - 9:10, 24:3,    29:11
          30:22                     Kelly [1] - 2:22                                                                  23:15, 23:17, 23:18,
                                                                 34:23                    met [3] - 18:20, 18:24,
        Internet [4] - 4:25, 5:3,   KELLY [1] - 1:16                                                                  25:23, 26:6, 26:22,
                                                               limit [1] - 4:7             35:17
          5:18, 12:8                kept [1] - 34:4                                                                   26:25, 27:3, 27:5,
                                                               limitations [1] - 6:9      Midwest [2] - 10:7,
        interpreted [1] - 29:9      known [2] - 24:12,                                                                28:2, 28:5, 36:5,
                                                               Limited [2] - 1:4, 1:7      15:12
        Iowa [10] - 5:4, 10:21,      26:14                                                                            36:7
                                                               limited [2] - 5:1          might [5] - 7:3, 25:3,
          14:6, 14:25, 15:2,        knows [1] - 9:2                                                                  MS [4] - 2:20, 2:22,
                                                               list [1] - 6:15             27:3, 28:10
          16:13, 18:23, 20:6,                                                             migrate [2] - 7:3, 12:3     3:3, 4:1
                                                               litigated [1] - 20:15
          24:4, 29:19                           L              litigious [1] - 26:4       miles [1] - 33:12          multiple [3] - 22:5,
        IP [1] - 18:8                                                                     minimal [1] - 6:25          23:22, 31:20
                                                               live [1] - 5:8
        iPad [1] - 5:23                                                                   Minnesota [9] - 5:4,       multistate [1] - 22:4
                                    Lanham [3] - 19:5,         LLC [6] - 1:3, 1:6, 2:3,
        iPads [1] - 12:5                                         3:13, 4:20, 13:16         10:21, 14:6, 14:25,
                                      19:21, 20:14
        iPhone [1] - 5:23           large [2] - 19:8, 19:11    LLCs [1] - 13:4             15:2, 16:13, 20:6,                   N
        iPhones [1] - 12:5          larger [3] - 10:11,        LLP [3] - 1:16, 1:19,       24:4, 29:19
        irrational [2] - 8:15,        21:20, 22:5                2:5                      minutes [1] - 24:2         names [1] - 24:13
          8:17                      Larry [1] - 3:12           local [7] - 5:2, 11:21,    Missouri [44] - 9:13,      narrow [1] - 27:16
        issue [13] - 9:3, 13:17,    LARRY [1] - 2:6              18:17, 19:7, 19:18,       10:9, 11:9, 11:12,        national [8] - 19:8,
          17:1, 25:19, 26:13,                                    23:9, 34:12               11:14, 11:16, 11:18,
                                    last [1] - 28:3                                                                   19:21, 24:20, 25:9,
          27:1, 27:6, 27:15,                                   locality [1] - 23:11        14:13, 14:15, 14:17,
                                    law [14] - 5:1, 10:12,                                                            25:11, 25:12, 25:17,
          27:25, 28:5, 28:6,                                   localized [1] - 12:13       14:18, 14:22, 14:23,
                                      12:21, 13:20, 13:23,                                                            27:8
          35:25                                                localness [1] - 23:11       15:5, 15:12, 16:4,
                                      18:1, 18:9, 23:12,                                                             nationwide [2] -
        issues [2] - 28:12,                                    located [12] - 10:17,       16:14, 18:8, 18:23,
                                      24:18, 29:4, 29:5,                                                              25:13, 25:15
          35:22                                                  18:22, 20:2, 21:1,        20:2, 20:5, 20:7,
                                      29:12, 31:11, 34:14                                                            near [1] - 16:4
        itself [2] - 6:20, 6:22                                  30:9, 31:21, 32:19,       22:23, 22:24, 24:10,
                                    Law [1] - 3:12                                                                   nearby [3] - 10:20,
                                                                 32:21, 33:13, 33:16,      28:6, 29:14, 31:21,
                                    LAW [1] - 2:3                                                                     11:10, 11:18
                    J               lawful [1] - 25:17           34:10, 34:17              32:9, 32:11, 32:17,
                                                                                                                     nearly [1] - 25:21
                                                               location [5] - 14:19,       32:23, 33:7, 33:11,
                                    lawfully [1] - 16:6                                                              necessarily [4] -
                                                                 14:20, 22:21, 22:25,      33:15, 33:17, 34:2,
        JAMES [1] - 2:3             laws [2] - 5:2, 22:10                                                             13:18, 19:22, 20:20,
                                                                 34:1                      34:9, 34:15, 34:17,
        Jim [1] - 3:11              lawsuit [14] - 4:19,                                                              26:3
                                                               logical [1] - 17:25         35:19
        joined [2] - 2:23, 28:5       6:19, 7:6, 7:8, 7:11,                                                          need [5] - 8:1, 9:22,
                                                               longstanding [1] -         mom [1] - 31:23
        joint [1] - 18:13             7:13, 8:19, 10:20,                                                              9:24, 25:23, 29:21
                                                                 24:25                    mom -and -pop [1] -
        JONES [24] - 2:6,             11:6, 11:18, 12:14,                                                            NETWORKS [1] - 1:3
                                                               look [3] - 6:11, 18:16,     31:23
          3:17, 4:9, 4:24, 5:21,      13:10, 24:11, 33:8                                                             neutral [6] - 15:23,
                                                                 22:16                    Monday [1] - 1:11
          7:22, 8:1, 8:13, 8:16,    lawsuits [1] - 9:1                                                                19:1, 33:24, 34:13,
                                                               Louis [1] - 7:20           moot [2] - 35:21,
          9:17, 9:23, 10:1,         Layton [1] - 2:22                                                                 34:20, 35:3
                                                                                           35:24
          10:4, 10:19, 13:2,        LAYTON [1] - 1:16                                                                never [1] - 5:24
                                                                                          moreover [2] - 18:7,
          14:4, 14:14, 15:9,        leading [1] - 33:7                    M                                          next [4] - 33:3, 33:9,
                                                                                           19:19
          23:18, 25:23, 26:6,       least [10] - 3:20, 4:11,                                                          34:1, 34:12
                                                                                          morning [4] - 9:21,
          26:22, 28:5, 36:5           12:19, 13:19, 14:11,                                                           nexus [6] - 6:3, 11:17,
                                                               managed [4] - 11:11,        10:4, 11:24, 26:8
        Jones [8] - 3:12,             21:10, 30:8, 30:12,                                                             11:19, 14:15, 22:20,
                                                                14:17, 15:16, 16:14       most [5] - 10:1, 17:25,
          17:15, 17:20, 20:1,         32:13, 33:5                                                                     22:21
                                                               mark [3] - 11:13,           19:1, 20:7, 23:23
          22:1, 22:6, 27:6,         leave [1] - 35:4                                                                 Nicole [1] - 2:24
                                                                25:13, 27:9               mostly [1] - 4:5
          28:3                      leaves [1] - 35:4                                                                NICOLE [1] - 1:17


10/10/2017 08:53:36 AM                                             Page 4 to 4 of 7                                                     14 of 17 sheets
      Case 1:19-cv-02005-LPS Document 10-1 Filed 12/18/19 Page 16 of 18 PageID #: 779 5


         night [1] - 10:1          opinion [1] - 7:9          12:4, 14:18, 15:5          prejudice [1] - 35:21
                                                                                                                              R
         NO [1] - 1:8              opposition [1] - 17:17    per [1] - 21:15             prepared [1] - 28:21
         none [1] - 34:19          oral [1] - 35:25          perhaps [1] - 31:14         preponderance [2] -
         nonetheless [1] -         Oral [1] - 1:11           permissible [1] - 8:16       35:6, 35:8               rabbit [1] - 26:12
          31:13                    order [4] - 5:7, 23:10,   permits [1] - 13:20         presented [1] - 30:23     raised [1] - 27:6
         North [4] - 2:6, 11:22,    28:9, 35:25              personal [1] - 17:18        presents [2] - 4:10,      rather [2] - 3:17, 4:10
          12:1, 31:24              originated [1] - 25:1     persuaded [1] - 12:23        4:12                     rational [11] - 8:8,
         NOTE [1] - 2:16           ostensibly [1] - 16:2     Philadelphia [1] - 7:21     pretty [1] - 7:21           8:12, 10:22, 12:10,
         noted [5] - 16:22,        otherwise [3] - 21:1,     physical [1] - 33:18        prima [1] - 25:13           17:9, 17:10, 17:12,
          18:15, 19:19, 20:4,       25:19, 27:1              physically [2] - 10:17,     private [3] - 6:17,         18:2, 18:6, 18:10,
          21:7                     outcome [1] - 16:1         32:19                       18:14, 29:24               19:23
         notes [1] - 36:12         outside [2] - 12:12,      place [2] - 18:3, 20:25     probative [1] - 9:9       rationale [2] - 30:4,
         nothing [2] - 26:6,        23:22                    plaintiff [25] - 2:23,      problem [2] - 6:2,          32:18
          26:9                     overlap [2] - 3:18,        4:13, 4:17, 6:16,           27:23                    reach [1] - 22:6
         number [2] - 19:6,         27:20                     6:20, 6:22, 7:9, 8:11,     proceed [1] - 3:16        readily [1] - 26:17
          19:11                    overlapping [1] -          8:21, 9:18, 10:24,         proceeding [2] - 3:3,     real [2] - 7:24, 34:21
                                    27:21                     16:19, 17:5, 23:19,         36:12                    really [6] - 20:9, 27:2,
                                                                                                                     27:15, 32:1, 34:10,
                    O              overwhelming [1] -         24:8, 24:14, 24:15,        Proceedings [1] -
                                    34:24                     24:22, 25:8, 26:24,         28:16                      34:19
                                   own [10] - 6:18, 8:21,     30:13, 33:12, 33:13,       produce [1] - 18:23       reason [8] - 8:13,
         obligation [1] - 22:8                                34:10, 36:6                                            12:16, 12:17, 12:18,
                                    8:23, 10:24, 13:6,                                   produced [1] - 34:4
         obviously [3] - 21:12,                              Plaintiff [2] - 1:5, 1:21                               12:19, 12:25, 13:11,
                                    19:1, 20:10, 22:20,                                  product [1] - 12:3
          30:2, 33:14                                                                                                16:9
                                    22:24, 29:5              plaintiff 's [19] - 3:25,   products [2] - 7:3,
         occasion [1] - 5:16                                  6:23, 8:23, 9:1, 11:1,                               reasonably [2] - 14:3,
                                                                                          11:4
         occur [2] - 14:18, 23:5                                                                                     29:8
         occurred [7] - 3:21,
                                              P               15:18, 17:1, 17:2,         promoted [1] - 6:1
                                                              24:17, 24:23, 29:25,                                 reasons [4] - 8:9,
                                                                                         promoting [1] - 7:17
          8:24, 12:1, 20:21,                                  30:3, 30:16, 30:20,                                    8:12, 32:18, 36:1
                                                                                         promotion [1] - 5:11
          20:24, 32:22             p.m [2] - 2:17, 36:10      30:25, 32:3, 32:22,                                  rebuttal [2] - 16:18,
                                                                                         proper [5] - 29:15,
         occurs [2] - 11:3,        page [1] - 11:2            33:1, 35:12                                            23:16
                                                                                          29:19, 30:6, 30:12,
          22:22                    papers [3] - 17:17,       plaintiffs [1] - 6:18                                 receive [3] - 18:11,
                                                                                          32:14
         October [1] - 1:11         19:13, 19:14             play [2] - 12:9, 29:22                                  22:19, 22:25
                                                                                         property [1] - 26:2
         OF [1] - 1:2              paragraphs [1] - 23:7     plenty [1] - 25:24                                    recess [4] - 28:13,
                                                                                         proposed [1] - 28:9
         offer [1] - 11:7          part [2] - 3:20, 14:17    plus [1] - 31:21                                        28:14, 28:16, 36:9
                                                                                         protect [1] - 16:4
         Office [1] - 25:11        participants [1] - 26:7   point [8] - 10:11,                                    recognize [1] - 8:6
                                                                                         protected [1] - 22:10
         office [3] - 2:25, 5:5,   particular [7] - 7:10,     10:15, 10:16, 11:1,                                  reconvened [1] -
                                                                                         protecting [2] - 16:3,
          14:18                     12:6, 12:7, 15:6,         11:20, 21:18, 21:20,                                   28:16
                                                                                          16:5
         officers [1] - 11:14       16:5, 29:6, 29:12         28:10                                                record [2] - 2:19, 31:7
                                                                                         protection [1] - 16:12
         offices [1] - 33:13       particularly [1] - 35:9   pointing [1] - 34:25                                  records [2] - 34:1,
                                                                                         proves [1] - 7:5
         Official [1] - 36:14      parties [15] - 4:19,      points [4] - 6:17,                                      34:4
                                                                                         provide [2] - 5:9, 11:8
         once [1] - 18:24           6:14, 7:8, 7:12, 7:18,    15:20, 15:21, 19:25                                  red [1] - 24:16
                                                                                         provider [1] - 5:1
         one [16] - 3:4, 5:15,      10:23, 13:14, 18:15,     policy [1] - 19:3                                     reduced [1] - 32:4
                                                                                         provision [1] - 5:11
          7:12, 7:14, 10:13,        18:16, 29:2, 29:14,      pop [1] - 31:23                                       regard [9] - 18:21,
                                                                                         public [4] - 15:24,
          11:10, 14:1, 14:9,        33:9, 33:19, 33:20,      posit [1] - 7:10                                        18:25, 19:3, 19:25,
                                                                                          18:25, 19:3, 19:23
          15:13, 18:3, 24:18,       34:22                                                                            20:11, 21:2, 23:3,
                                                             potential [2] - 9:4,        publicly [1] - 30:7
          26:8, 28:6, 29:8,        parts [1] - 5:4            20:16                                                  27:5, 29:7
                                                                                         put [3] - 2:18, 6:9,
          31:13, 34:25             party [9] - 7:12, 7:14,   potentially [2] - 22:7,                               region [1] - 31:8
                                                                                          12:4
         onerous [1] - 22:8         9:17, 12:10, 24:7,        27:25                                                regional [7] - 20:1,
         oOo [1] - 2:14             24:9, 24:13, 25:4,                                                               23:4, 30:24, 31:1,
                                                             practical [1] - 34:5
         open [1] - 2:17            26:19                                                           Q                31:5, 31:6, 31:25
                                                             practice [1] - 20:16
         opening [1] - 19:13       passage [2] - 24:1,                                                             regionality [1] - 27:7
                                                             precedent [1] - 20:17
         operate [1] - 34:16        24:3                                                 quandary [2] - 17:23,     Registered [1] - 1:25
                                                             preclusive [1] - 27:25
         opera ted [1] - 30:8      passing [2] - 11:3,                                    30:4                     registration [6] -
                                                             prefer [2] - 3:5, 3:22
         operates [6] - 10:18,      22:22                                                quasi [1] - 31:6            24:20, 24:22, 25:10,
                                                             preferable [1] - 32:13
          12:15, 29:18, 31:20,     patent [9] - 13:7,                                    quasi -regional [1] -       25:11, 25:12, 27:8
                                                             preference [12] - 3:4,
          32:12, 33:6               20:15, 25:22, 26:4,                                   31:6                     regulated [1] - 31:11
                                                              3:6, 3:15, 6:18, 6:24,
         operating [1] - 25:2       26:7, 26:9, 26:11,                                   questions [1] - 36:3      rejected [1] - 24:21
                                                              8:6, 14:1, 14:11,
         operations [6] - 4:16,     26:12, 34:22                                         quite [3] - 10:14,        related [1] - 25:4
                                                              14:12, 29:25, 32:8,
          4:17, 14:17, 16:13,      Patent [1] - 19:20                                     27:13, 27:16             relative [1] - 33:18
                                                              32:18
          25:7, 32:5               PEDI [1] - 1:17                                                                 relevance [1] - 9:14
                                                             preferred [4] - 22:14,
         operative [3] - 11:18,    Pedi [1] - 2:24                                                                 relevant [2] - 15:3,
                                                              22:17, 22:18, 32:13
          14:25, 16:10             people [5] - 9:7, 9:9,                                                            27:24
                                                             preferring [1] - 8:12


15 of 17 sheets                                                   Page 5 to 5 of 7                                           10/10/2017 08:53:36 AM
     Case 1:19-cv-02005-LPS Document 10-1 Filed 12/18/19 Page 17 of 18 PageID #: 780 6


        rely [1] - 24:6            Section [1] - 23:24        10:3                      sued [3] - 6:6, 12:24,     third -party [5] - 9:17,
        remaining [2] - 35:2       see [4] - 5:6, 24:2,      sort [2] - 5:17, 29:11      13:4                        12:10, 24:7, 24:9,
        remember [1] - 24:2         28:11, 30:7              sound [1] - 16:8           sufficiently [1] - 14:24     24:13
        remote [2] - 27:9,         seeing [1] - 29:22        South [10] - 5:4, 5:16,    suggest [5] - 19:14,       thread [2] - 4:18, 5:12
          27:16                    seeking [1] - 25:10        10:21, 14:6, 14:25,        21:11, 21:21, 22:15,      three [15] - 8:23,
        remotely [1] - 16:14       seem [1] - 34:22           15:1, 16:13, 20:6,         27:22                       14:16, 14:18, 14:21,
        repeatedly [2] - 16:24,    sees [1] - 18:7            24:4, 29:18               suggested [1] - 26:1         17:21, 24:8, 25:16,
          18:15                    selection [1] - 8:9       speaking [1] - 20:14       suggesting [1] - 22:1        28:7, 29:16, 29:17,
        reply [1] - 19:14          sell [2] - 11:7           special [1] - 13:6         suggests [3] - 18:12,        30:8, 31:14, 31:20,
        Reporter [2] - 1:25,       selling [1] - 7:3         specific [1] - 13:24        22:1, 27:19                 32:12, 33:5
          36:14                    sells [1] - 31:21         specifically [1] - 23:9    suing [3] - 4:14, 18:6,    throughout [1] - 21:8
        REPORTER 'S [1] -          send [3] - 21:25, 22:2,   spends [1] - 31:14          18:10                     thrown [1] - 24:17
          2:16                      35:18                    spent [1] - 10:1           suit [1] - 10:2            tired [1] - 10:4
        represent [1] - 3:15       sending [3] - 21:21,      spun [1] - 14:3            support [2] - 7:10,        today [9] - 3:4, 18:22,
        representing [1] -          29:9, 29:10              St [1] - 7:20               15:3                        29:10, 29:17, 32:8,
          3:13                     senior [2] - 24:21,       stable [1] - 18:9          suppose [1] - 7:25           32:15, 34:19, 35:24,
        reputations [1] - 25:7      25:4                     standard [3] - 4:25,       supposed [1] - 15:20         36:1
        require [2] - 23:5, 23:9   sense [2] - 26:9, 31:5     13:13, 28:23              Supreme [1] - 20:17        today 's [1] - 21:18
        requires [2] - 13:23,      separate [2] - 17:21,     standards [1] - 12:1       survey [6] - 9:3, 9:4,     together [1] - 3:6
          29:4                      17:22                    STARK [1] - 1:13            9:7, 10:6, 20:4, 20:5     TOKE [14] - 1:19, 3:1,
        res [1] - 20:16            service [11] - 7:4,       start [3] - 4:8, 18:14,    surveys [1] - 26:15          16:20, 21:6, 21:23,
        residence [2] - 8:14,       8:22, 8:25, 9:10,         29:25                                                  22:18, 23:3, 23:15,
          10:7                      10:25, 17:20, 18:4,      state [6] - 5:2, 6:23,                T                 23:17, 26:25, 27:3,
        resident [3] - 5:22,        18:5, 20:4, 22:23,        8:14, 12:25, 17:22,                                    27:5, 28:2, 36:7
          31:13, 31:15              27:20                     18:1                                                 Toke [2] - 2:24, 4:1
                                                                                        table [2] - 2:24, 23:18    totality [1] - 32:25
        residents [3] - 5:10,      services [15] - 5:3,      States [1] - 21:8
                                                                                        targeted [1] - 10:6        tough [3] - 35:9,
          16:15, 31:13              5:7, 5:9, 5:12, 5:23,    states [9] - 8:23,
                                    5:24, 5:25, 7:3, 11:8,                              technological [1] -          35:13, 35:14
        resolve [1] - 34:8                                    11:10, 14:19, 22:5,
                                    11:14, 21:9, 25:4,                                    18:22                    tougher [1] - 29:21
        respect [7] - 6:5, 16:7,                              24:8, 25:17, 28:7,
                                    31:12, 31:17, 31:21                                 Telecom [2] - 2:8, 3:13    towards [1] - 10:16
          28:22, 29:24, 32:17,                                31:14, 31:20
                                   servicing [1] - 5:2                                  TELECOM [1] - 1:6          trademark [11] - 9:1,
          33:22, 34:16                                       STATES [1] - 1:1
                                   set [1] - 4:10                                       telephone [2] - 4:25,        9:11, 11:2, 16:2,
        respective [1] - 15:25                               status [1] - 7:2
                                   several [1] - 18:4                                     10:2                       16:8, 21:5, 23:12,
        rest [1] - 6:7                                       statute [9] - 6:6, 6:10,
                                   shop [3] - 11:22, 22:6,                              terms [2] - 3:3, 27:16       24:18, 25:22, 26:17,
        result [5] - 18:11,                                   6:11, 13:6, 13:7,
                                    31:24                     13:8, 14:7, 14:8,         territories [2] - 5:22,      26:18
          19:17, 20:7, 21:14,
                                   short [1] - 10:8           16:12                       25:2                     Trademark [3] - 20:12,
          22:5
                                   side [2] - 3:25, 26:1     statutes [1] - 19:20       territory [1] - 10:7         20:18, 25:11
        retain [3] - 6:3, 7:5,
          13:10                    sides [1] - 26:15         statutory [1] - 16:7       test [1] - 23:19           trails [1] - 26:12
        retaining [2] - 7:8,       sight [1] - 11:9          stenographic [1] -         THE [44] - 1:1, 1:2,       transcript [1] - 36:12
          7:11                                                36:12                       2:18, 2:21, 3:2, 3:8,    transfer [27] - 3:19,
                                   significant [4] - 8:9,
                                                                                          3:10, 3:14, 3:24, 4:3,     3:22, 4:5, 4:13, 9:14,
        Richards [1] - 2:22         15:10, 15:21, 33:1       still [3] - 8:9, 27:13,
                                                                                          4:21, 5:14, 7:19,          10:20, 14:4, 14:9,
        RICHARDS [1] - 1:16        significantly [1] -        27:24
                                                                                          7:23, 8:5, 8:15, 9:12,     15:12, 16:21, 16:23,
        rise [3] - 4:19, 8:19,      14:24                    stop [1] - 27:8
                                                                                          9:22, 9:24, 10:3,          19:2, 21:23, 24:11,
          16:10                    Sikeston [2] - 11:12,     strong [3] - 11:17,
                                                                                          10:10, 12:22, 13:18,       28:20, 28:23, 28:25,
        rule [2] - 24:25, 28:21     11:14                     14:15, 29:9
                                                                                          14:10, 15:8, 16:17,        30:2, 32:24, 33:4,
        ruled [1] - 16:24          simply [1] - 35:25        strongly [2] - 29:3,
                                                                                          21:4, 21:18, 22:13,        33:10, 33:21, 34:6,
        ruling [2] - 13:9, 29:10   single [4] - 4:18,         35:14
                                                                                          23:2, 23:14, 23:16,        35:7, 35:8, 35:14,
                                    18:18, 20:3, 29:7        struggled [1] - 29:11
                                                                                          25:20, 25:25, 26:20,       35:18
                   S               situation [1] - 4:13      subject [4] - 3:18,
                                                                                          26:23, 27:2, 27:4,       transferred [4] -
                                   sleight [1] - 19:13        5:10, 12:13, 23:21
                                                                                          28:1, 28:3, 28:8,          14:23, 21:24, 33:11,
                                   slightly [1] - 34:2       subjected [2] - 9:5,
        sales [1] - 21:16                                                                 28:17, 36:6, 36:8          36:2
                                   small [1] - 8:4            11:25
        save [1] - 16:17                                                                themselves [1] - 18:13     travel [6] - 5:16, 7:12,
                                   sold [1] - 11:4           subjecting [1] - 22:7
        scheduling [2] - 28:9,                                                          therefore [4] - 17:19,       7:14, 7:15, 18:19,
                                   sole [1] - 32:8           submit [5] - 12:12,
         35:23                                                                            22:24, 30:11, 30:14        33:12
                                   someone [2] - 27:7,        13:2, 16:1, 23:25,
        score [2] - 6:17, 15:20                                                         thinking [1] - 12:19       traveling [3] - 5:24,
                                    27:8                      28:6
        scoring [1] - 15:20                                                             thinks [2] - 10:21,          7:20, 21:8
                                   somewhat [2] - 32:4,      substantial [2] -
        se [1] - 21:15                                                                    25:19                    trial [4] - 7:15, 18:18,
                                    33:12                     30:21, 32:3
        seat [1] - 28:17                                                                third [5] - 9:17, 12:10,     18:19, 18:24
                                   somewhere [1] -           sue [7] - 12:16, 12:21,
        secondarily [1] - 8:11                                                            24:7, 24:9, 24:13        Trial [2] - 20:12, 20:18
                                    30:19                     13:21, 17:2, 17:6,
        secondly [1] - 18:21                                                            Third [3] - 10:13,         tried [1] - 28:6
                                   sorry [3] - 5:9, 9:20,     18:2, 31:1
                                                                                          16:24, 28:25

10/10/2017 08:53:36 AM                                            Page 6 to 6 of 7                                                     16 of 17 sheets
      Case 1:19-cv-02005-LPS Document 10-1 Filed 12/18/19 Page 18 of 18 PageID #: 781 7


         triggers [1] - 13:21
                                               V                                   Y
         trouble [1] - 10:5
         troubles [1] - 9:20
         true [8] - 5:20, 5:21,     Vast [4] - 2:8, 9:11,      years [1] - 14:21
           17:4, 21:6, 21:10,        11:7, 24:20               yesterday [1] - 11:22
           31:18, 31:19, 36:12      VAST [2] - 1:3, 1:6        yourself [1] - 22:7
         truly [4] - 30:24, 31:1,   venue [20] - 6:3, 6:6,
           31:5, 31:25               6:7, 6:10, 6:11, 6:18,                        Z
         try [4] - 5:7, 20:9,        6:23, 7:6, 7:17,
           20:19, 26:8               12:14, 13:6, 13:7,
                                     13:8, 14:7, 15:4,         zip   [1]   - 5:8
         trying [4] - 6:16, 9:1,
           10:2, 24:1                17:16, 21:22, 23:23,
         TTAB [2] - 27:14,           29:15, 30:6
           27:24                    venues [2] - 23:22,
         turf [4] - 17:6, 17:16,     29:19
           20:10, 30:6              versus [1] - 18:3
         turn [5] - 17:1, 22:11,    vet [1] - 9:3
           29:21, 32:7, 33:3        viable [1] - 25:5
         turning [1] - 18:13        vicinity [1] - 24:9
         TV [1] - 5:18              view [9] - 27:17,
         twice [1] - 7:15            30:18, 30:20, 31:4,
         two [3] - 27:10, 27:13,     31:25, 33:24, 34:20,
           30:19                     34:21, 34:25
         type [2] - 20:1, 20:13     VIJAY [1] - 1:19
         typical [1] - 26:4         Vijay [1] - 2:24
         typically [1] - 20:16      vision [1] - 9:20


                    U                          W

         U.S [1] - 36:15            watch [1] - 5:18
         ultimately [1] - 35:16     website [2] - 5:6, 12:8
         unavailable [2] -          weigh [1] - 8:1
          33:23, 33:24              weighs [3] - 15:11,
         under [15] - 6:6, 13:21,    15:17, 15:22
          13:23, 20:17, 22:10,      weight [13] - 8:5, 8:10,
          22:15, 22:20, 22:24,       30:19, 30:21, 30:25,
          24:25, 25:15, 30:14,       32:2, 32:25, 33:2,
          30:16, 33:25               33:20, 33:21, 34:3,
         underscores [1] -           34:7, 35:11
          17:15                     Welcome [1] - 3:2
         understandably [1] -       welcoming [1] - 13:10
          30:5                      West [1] - 12:15
         undertake [1] - 14:21      whereas [1] - 15:18
         undoubtedly [2] -          whichever [1] - 34:24
          15:11, 15:22              whole [1] - 34:7
         unique [3] - 4:10,         Wilmington [1] - 1:10
          10:14, 29:12              wish [3] - 4:4, 23:2,
         UNITED [1] - 1:1            35:22
         United [1] - 21:8          witness [1] - 18:18
         unless [1] - 25:19         witnesses [15] - 6:14,
         unlike [1] - 23:10          9:17, 10:23, 10:24,
         unlimited [1] - 31:15       12:11, 18:17, 24:4,
         up [6] - 4:7, 11:23,        24:6, 24:7, 24:9,
          14:11, 15:8, 26:8,         24:13, 26:16, 32:21,
          27:2                       33:22, 33:24
         uses [1] - 11:7            woke [1] - 26:8
         USPTO 's [1] - 25:17       word [3] - 24:8, 24:15,
         utilize [1] - 5:23          28:4
                                    world [3] - 12:9, 13:3,
                                     21:19
                                    wrinkle [1] - 30:22

17 of 17 sheets                                                       Page 7 to 7 of 7   10/10/2017 08:53:36 AM
